 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarathon LeTourneau Company, Longview Divisionand International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, Local 745. Cases 16-CA-7723, 16-CA-7885, and 16-CA-7913June 3, 1981DECISION AND ORDEROn July 31, 1980, Administrative Law JudgeRobert A. Gritta issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs, the Charging Party filed cross-exceptionsand a brief, and Respondent filed a brief answeringthe Charging Party's cross-exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge3and to adopt his recommended Order,except as set forth below.We agree with the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(1) ofthe Act by its disparate application of its no-solici-tation rule 13 and its no-distribution rule 14. We donot, however, agree with his finding that Respond-ent violated Section 8(a)(1) of the Act in the main-tenance of the rules. The Administrative LawJudge found that rule 13 prohibits oral solicitationin work areas without delineating a special purposeand that rule 14 prohibits distribution of literaturein nonworking areas, also without explicating aspecial purpose. Respondent excepted to this find-ing, contending that the General Counsel did notI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In his Decision the Administrative Law Judge states that an attend-ance chart shows that six employees-Temple, Swaner, Jackson, Brad-ford, McLain, and Holiday-were guilty of "grossly excessive" absences(in Respondent's terms) but were subjected to minimal or no discipline. Itappears that the Administrative Law Judge meant Howell rather thanHoliday, whose attendance record is excellent, since Howell did exceedthe rule of three absences in November 1977.' The Administrative Law Judge rejected Resp. Exh. 114 on thegrounds that the document was not properly authenticated Respondentexcepts and requests that the record be reopened to enable it to adducetestimony concerning Exh. 114. We find Respondent's exceptions withoutmerit. Exh. 114 purports to be a summary of information extracted fromRespondent's business records, but it is not itself a document prepared inthe ordinary course of business and therefore fails to qualify under thebusiness record exception to the hearsay rule. See Federal Rules of Evi-dence, §803(6). Respondent failed to proffer as a witness the person whoprepared Exh. 114 and does not now offer to show unavailability of thatwitness at the time of the hearing. Accordingly, inasmuch as the docu-ment was not properly authenticated, and since it was offered to prove itscontents, it was inadmissible. Federal Rules of Evidence, §901. We denythe request to reopen the record.256 NLRB No. 54attack the validity of the rules and that the rulesthemselves are not facially invalid.We agree with Respondent that, since the facialvalidity of the rules was not raised in the complaintor put in issue at the hearing, Respondent wasdenied the opportunity fully to litigate the issue ofthe rules' validity and to present evidence justify-ing them, if necessary. Accordingly, we will notadopt this finding of the Administrative LawJudge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Marathon LeTourneau Company, Longview Divi-sion, Longview, Texas, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph (c):"(c) Discriminatorily enforcing its no-solicitationrule 13."2. Substitute the following for paragraph l(d):"(d) Discriminatorily enforcing its no-distributionrule 14."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL. NOT interrogate employees con-cerning union membership, activities, or sym-pathies of our employees.WE WILL. NOT threaten employees with dis-charge for engaging in union activities.WE WILL NOT restrain our employees in thewearing of union insignia.WE WILL NOT discriminatorily enforce rules13 and 14 or any rule concerning oral solicita-tion or initialing, signing, distributing, or post-ing of literature.WE WILL NOT discharge, layoff, or other-wise discriminate against any employee inorder to discourage membership in, or support MARATHON LETOURNEAU COMPANY351of, Local Union 745, International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any otherlabor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act.WE WILL offer to Howard Young, UlyssesWagnon, Roger Doss, Richard East, and Rich-ard Wade immediate and full reinstatement totheir former positions, without prejudice totheir seniority or other rights and privileges,and WE WILL make them whole for any loss ofearnings or benefits which they may have suf-fered by reason of our discrimination againstthem, with interest thereon as provided by theNational Labor Relations Board.WE WILL make whole James Dorough forany loss of earnings or benefits which he mayhave suffered by reason of our discriminationagainst him, with interest thereon as providedby the National Labor Relations Board.MARATHON LETOURNEAU COMPANY,LONGVIEW DIVISIONDECISIONSTATEMENT OF THE CASEROBERT A. GRITrA, Administrative Law Judge: Thiscase was heard on October 23-27, December 4-8, De-cember 13-15, 1978, and February 12-14, 1979, in Long-view, Texas, based on charges filed by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local 745 (herein the Union),on January 31, May 15, and May 25, 1978, with amend-ments and a second consolidated amended complaintissued by the Regional Director for Region 16 of the Na-tional Labor Relations Board on August 30, 1978.1 Thecomplaint alleged that the Marathon LeTourneau Com-pany, Longview Division (herein Respondent), violatedSection 8(a)(1) and (3) of the Act by coercive interroga-tions, restraint, threats, and discriminatory suspensions,discharges, denials of pay and overtime. Respondent'stimely answer denied the commission of any unfair laborpractices.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce evidence, and to argue orally. Briefs were submit-ted by the General Counsel and Respondent. Both briefswere duly considered.2' All dates herein are in 1978 unless otherwise specified.2 Among the case citations in the General Counsel's brief were severalcitations to administrative law judges' decisions I have neither consid-ered nor reviewed those decisions because until the Board rules on themthere is no precedent valueUpon the entire record in this case and from my obser-vation of the witnesses and their demeanor on the wit-ness stand, and upon substantive, reliable evidence con-sidered along with the consistency and inherent probabil-ity of testimony, I make the following:FINDINGSI. JURISDICTION AND STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I findthat Marathon LeTourneau Company, Longview Divi-sion, is a Delaware corporation engaged in the manufac-turing of bomb casings and heavy construction equip-ment in Longview, Texas. Jurisdiction is not in issue. Re-spondent, in the past 12 months in the course and con-duct of its business operations, purchased and received atits Longview, Texas, facility, goods and materials valuedin excess of $50,000 directly from points located outsidethe State of Texas. I conclude and find that MarathonLeTourneau Company, Longview Division, is an em-ployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.The complaint alleges, Respondent admits, and I con-clude and find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.1. BUSINESS OF RESPONDENTRespondent is an international corporation with officesin Houston, Texas. Since 1945 Respondent has operateda division in Longview, Texas, the situs of the allegedviolations. The Longview Division manufactures heavyequipment used in mining, earth moving, and materialhandling industries. In addition, the division manufac-tures and repairs industrial sized electric generators andmotors. An attendant steel mill produces the steel used inboth the manufacture and repair processes.The Longview Division is housed in some 20 buildingsand employs in excess of 1,200 persons. The plantsiteconsists of approximately 2,000 acres with an excess of20 gates for egress and ingress. An industrial relationsdepartment in conjunction with the personnel depart-ment administers and maintains all policies and proce-dures of the corporation. These policies and proceduresdirectly concerning the rank-and-file employees are em-bodied in a booklet, "Employee Policy Guide" and theCompany's posted "rules and regulations." Each is pre-sented to new employees upon hiring. In addition to theusual personnel forms required for each employee Re-spondent utilizes employee information records (EIR) todocument infractions of regulations and counseling bysupervisors attendant to the infractions. All supervisorsare responsible for enforcing the company rules and reg-ulations and those policies requiring specified conductfrom the rank-and-file employees.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA portion of the General Counsel's case consists of es-tablishing the union activity of specific employees andA. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's knowledge of such activity. There is testi-mony in the record evincing an organizational drive bythe Union with the support and aid of several employees.However, some inconsistencies are present as well. Ihave, based upon the testimony I credit, concluded thatthe first union meeting was held November 17, 1977,with an additional meeting convening on January 29,1978. Several employees, beginning in November 1977,handbilled employees at various plant gates before andafter shifts on two or three occasions during the work-week. Additionally, the campaign paraphernalia such asbuttons, stickers, and logos was introduced January 1,1978. The certainty of additional activity is confused bycontradictory testimony and/or lack of plausibility. Al-though apparently available, neither objective evidencenor testimony from the union representative is in therecord.I have further relied on admissions from Respondentfor my above conclusions.The findings below are based upon the testimony ofwitnesses I credit and where necessary to their under-standing I have indicated the witness or testimony I donot credit.A. Interrogation1. Admitted Supervisor BoltonWagnon testified that he attended the first union meet-ing held on November 17, 1977. In addition to attend-ance at the meeting he wore union buttons on his capand jacket and handbilled employees between shifts be-ginning in November 1977. Wagnon stated that the dayfollowing his attendance at the union meeting he was inthe plant riding the scooter and gathering parts whenBolton, foreman of equipment assembly, asked if he hadattended the union meeting. Wagnon acknowledged thathe had attended and Bolton replied that he thoughtWagnon had better sense than to attend a union meeting.The conversation ended and Wagnon continued chasingparts. Bolton testified that he saw Wagnon chasing partsin his (Bolton's) department every day and he speaks toWagnon every day. Bolton denied any conversation withWagnon about the union meeting or any knowledge ofWagnon's union activity prior to December 21, 1977.The date supplied by Bolton is based upon his vacationduring the month of December 1977. Bolton stated thathe saw Wagnon wearing a union button in February butdoes not know when he started wearing it. Bolton fur-ther stated that he was aware of union talk around theplant and planning for union meetings by the employeesin November 1977. He did not hear any union talk in hisdepartment but did hear employees talking union whenhe visited other departments in the plant. Bolton testifiedthat he was familiar with the do's and don'ts for supervi-sors during union campaigns both before and after thesupervisors' meeting in January 1978. The main point herecalled was not to discuss union activities with hourlyemployees. Bolton stated that if employees asked himabout the Union he changed the subject. He deniedspeaking to any employee about union activity since helearned of the union activity in the plant.2. Alleged leadmena. ChipmanWagnon testified that the same day he discussed theunion meeting with Bolton he was asked by Chipman,the leadman in his department, if he (Wagnon) had at-tended the union meeting. Wagnon told Chipman that hehad attended the meeting and was a union organizer.That was the end of the conversation.Chipman testified that he was a foreman 5 years agobut was replaced by Burgess and has been a warehouse-man since. He functions as the shipping clerk, being themost senior employee in the warehouse with 18-1/2years service. Chipman punches a timeclock, is hourlypaid, and receives the same benefits as other hourly em-ployees. He does not attend supervisory meetings nor fillin for Burgess during times of absence or vacation. Rash,the assistant foreman, is in charge in Burgess' absenceexcept occasionally for overtime work on Saturdaywhen neither Rash nor Burgess is present. Althoughthere are no leadmen in the department Chipman will actas leadmen occasionally during Saturday overtime. Chip-man physically works at the same tasks as the other war-ehousemen with the added duty of executing the paperwork to move the parts for shipping or transfer. He per-forms this paperwork in the foreman's office on the fore-man's desk. Chipman was invited to attend the unionmeeting by a fellow employee but declined. He deniesthat he asked any employee, especially Wagnon, if theyhad attended a union meeting in November 1977. He didrecall, however, telling one employee who asked himabout the meeting that he (Chipman) had been electedsecretary/treasurer.Doss testified that Chipman was like a leadman on Sat-urdays in Burgess' absence. He made sure the work wasdone. Doss did not know what Chipman did each daybecause Chipman worked in the back rather than side byside with Doss.b. TurnerBeall testified that Turner on November 23, 1977,asked him if he was going to vote for the Union. Thequestioning took place in the department at the work sta-tions. Beall replied, "Yes sir, if I get a card." That wasthe end of the conversation. Beall stated that on Novem-ber 30, 1977, after finishing lunch, he was sitting at atable in the oven department and signing his union card.Turner was standing next to him, watching him sign butdid not say anything. Beall acknowledged that his affida-vit contained the following: "Turner is not a supervisor.No supervisor ever said anything to me about the Union.I did not pass out any union cards. I have never beentold that Stanley [Turner] had any authority over me atall. I have never been told that I had to do what he saidor that he was any kind of supervisor. No one ever saidthat Stanley [Turner] was a leadman." Beall testified thatit was a usual thing for Turner to ask him to go help inthe oven and buff, paint, or clean. Whenever one of theregular oven employees was absent, Beall usually filledin by helping the other oven employees. Turner some---- MARATHON LETOURNEAU COMPANY353times did work in the oven as well as on the benches likeother employees.Turner testified that he is a leadman and setup manand has been for about a year. In his 27 years with theCompany he has performed all the work tasks related tothe manufacture of electric motors. Turner is the mostexperienced employee in the department. Although hegives employees the work assignments individually, whogets what is decided by the work classification, e.g., theemployees who wind motors get the motor winding as-signments. The work orders to Turner originate fromForeman Impson, Superintendent Fox, or ForemanWhitwell. Turner stated he did not have the authority tohire, fire, suspend, discipline, grant overtime, or to rec-ommend discipline. In the specific case where an em-ployee refuses to do an assigned job, Turner can onlyreport such refusal to the foreman. Turner was instructedby Supervisor Fox that in any situation when Fox wasabsent and Turner needed help in the department,Turner was to seek the aid of one of the departmentforemen close by. Turner denied any knowledge thatBeall had signed a union card or that Beall was for theUnion. Turner further denied asking Beall if he wouldvote union.Fox testified that Turner did not have any privilegesother than what all employees have. Turner was themost senior and most experienced and helped all employ-ees in the department to do their job. If any employeedid their job incorrectly then Turner would show themhow to correct it. Fox expected Turner to see that thework was done right, as assigned or required by produc-tion. Turner leads approximately 13 employees in his de-partment.Analysis and ConclusionsThe record evidence shows that Wagnon and otheremployees had engaged in union talk in the plant in No-vember 1977. A portion of the talk was limited to orga-nizing union meetings for employees to attend. One suchmeeting was organized for November 17, 1977. ForemanBolton was aware of the planned meeting having over-heard employees outside his department discussing theplan. Wagnon, of course, was not under Bolton's super-vision and admittedly was talkative throughout the plant.Wagnon impressed me as a credible witness straining torecall the events as they occurred. Bolton's denials onthe other hand were terse "no's" punctuated by testimo-ny supporting a reasonable and normal curiosity of man.Bolton's admissions of the employees' union activity andpremeeting knowledge of the meeting in conjunctionwith his prideful avowal that no union talk took place inhis department leads me to conclude that he had morethan a silent interest in the employees and their activity.Bolton's only recall of the supervisors' meeting relativeto the union campaign was not to discuss union activitieswith employees. He founded his denials upon his famil-iarity with a supervisor's role in such a campaign. Thesupervisory meeting, however, was convened severalmonths after he first learned of the employees' union ac-tivity and the date of the employees' first union meeting.Bolton's denials are not supported by the theme of histestimony taken as a whole and I therefore discredit hisdenials. Accordingly, I find that Bolton interrogatedWagnon on the subject of the union meeting held thenight before.With regard to the alleged interrogation by Chipmanand Turner an additional issue is presented. The GeneralCounsel alleged in the complaint that Chipman andTurner were leadmen and supervisors within the Act.Respondent denied both the classifications and the statu-tory conclusion. The resolution of the supervisory issuein the negative would in turn resolve the alleged 8(aX1)violation of interrogation, however, the General Coun-sel's proffered testimony would not be fully considered.I, therefore, conclude and find that Chipman did askWagnon if he attended the union meeting. I do so be-cause I credit Wagnon's testimony on the point and dis-credit Chipman's denial of the interrogation. Chipmanwas invited by several employees to attend the samemeeting but declined. In addition he was solicited to jointhe Union by his fellow employees. Their union activitywas no secret from him anymore than the expected dateof the subject meeting. Chipman's denials on the standwere responsive to leading questions from counsel andhave no support from the bulk of his testimony.3Chip-man's background, as a foreman and a confidant of hisfellow employees, causes me to discredit his denials andconclude that Wagnon's version of the conversation ismore truthful.Beall's testimony of his limited union activity was notimpressive to me. His demeanor was such that he ap-peared intent on establishing a certain role in the cam-paign and known to Turner. Beall may have signed aunion card but I do not believe he signed it in front ofTurner in the oven, nor do I believe that Turner ques-tioned him about voting in an election 4 days after thefirst union meeting. I credit Turner's denial of knowl-edge of Beall's union sympathies and conclude and findthat Turner did not question Beall about voting at anytime.Whether Respondent is to be charged with a violationvia Chipman's interrogation of Wagnon hinges on thestatus of Chipman. If Chipman is a supervisor his knowl-edge of union activity of rank-and-file employees is im-puted to Respondent. Likewise any violative conduct en-gaged in by a statutory supervisor becomes the conductof Respondent through the agency of his supervisor. Therecord does not contain any evidence of supervisory ca-pacity of Chipman or Turner. The General Counsel'switnesses, themselves, support only a lead status of bothTurner and Chipman. It is clear that neither has authori-ty to responsibly direct employees in their respective de-partments nor does either possess any powers enumer-ated in the statute. I find the lack of authority to disci-pline employees who fail to follow the orders relayed byTurner instructive of his status as something less than su-pervisory. In such instances he can only report the inci-dent to his foreman. Albeit the General Counsel hasproven the lead status of Turner and Chipman as allegedin the complaint he has failed to sustain his burden toshow them to be statutory supervisors and/or agents of3 Particularly that portion that shows Chipman engaged in conversa-tion with employees about the meetings 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent within the meaning of Section 2(11) or (13)of the Act. Accordingly, I shall dismiss the allegationspertaining to Turner and Chipman.B. Restraint1. Admitted Supervisor ArpYoung stated that he handed out handbills, signed upemployees on union applications, wore union insignia onhis person, and attended at least one union meeting onNovember 17, 1977. Shortly after the meeting he beganhandbilling or distributing union applications at the northgate of the plant accompanied by Joe Daniels. Youngtestified, "I was handing out-I was signing up union ap-plications." A discussion or conversation with Mr. Arptook place. "He pulled up in front of the car, and heasked what we was doing. And I told him we were sign-ing up applications. He just told us to get off of the lot.He just asked Joe, was-I don't remember the exactwords. But he asked him if he was going home, youknow. And Joe said, 'In a few minutes."' Arp said, "thatwe had better get off of the lot with that union stuff."Young stated that when he responded to Arp he did notuse the word "union" nor did he show Arp what paperhe had in his hand. Young testified, "He asked to see, butI wouldn't show it to him. He told us to get off the lot."Young stated that the Union was not discussed with Arp.Daniels stated that he and Young were passing outunion cards and getting the employees to sign them ifthey would at that time. While they were so engagedForeman Arp came up to them. Arp asked Daniels whathe was doing and Daniels told him he was passing outunion cards. Arp then asked Daniels if he was goinghome and Daniels replied he was when he finished. Arpsaid nothing more, got in his car and drove off. Arp didnot tell Daniels or Young that they had to leave theparking lot. Arp did not tell either of them that they hadto stop what they were doing, but, rather Arp let themcontinue and left the lot.Arp, the admitted supervisor of machine fabrication,testified that he did not recall any parking lot incident onNovember 18, 1977. He did recall seeing Joe Daniels andMcCarver, two employees, in the steel mill parking lotafter shift about November 19, 1977. Arp could notrecall ever seeing Young in the parking lot and stated hewould not recognize him now if he saw him. The em-ployees he did recall seeing were standing by the hoodof an auto. Arp carries a little book in his pocket dailyfor making personal and business entries that occur eachday. He used the book to record instances where em-ployees engaged him in conversations about the Union.He stated he did this upon advice of counsel so he wouldhave something to jog his memory later, if necessary.There were no entries in November or December 1977.2. Admitted Supervisors Alford, Bratcher, andBoltonWade testified that he began his union activity by at-tending the first union meeting November 17, 1977. Hereceived union cards at that meeting and began distribut-ing them. In late January he received union buttons andstickers and began displaying them on his person. Ap-proximately the same time he distributed union leaflets atthe plant gate on one occasion between shifts. Wade alsoattended the second union meeting on January 29. OnFebruary 8, about I p.m., he became ill thinking his dia-betes was acting up. He asked to be excused from workand was excused by Alford. Wade returned to work onFebruary 10 and upon arriving in the department wasconfronted by Alford before punching in. Alford said,"Well, you have been on a cheap drunk." Wade replied,"No sir, I don't drink." Wade testified, "Alford thumpedmy button and said I had better quit worrying about out-side interference and other people and get my act togeth-er."Alford denied that he ever thumped any employee'sunion button and specifically denied that he touchedWade's. He did acknowledge that the first time he sawWade wear a union button was February 1.Wagnon stated that on February 4 while he was in themachine shop checking parts, Bratcher saw him wearinga union button. Bratcher then commented to Wagnonabout the button. Wagnon testified, "and he told me thatI could stay but my button would have to go. So I justturned around and left."On February 7 Wagnon was issuing parts at the gatein the stores department. Bolton came up to the gate toget some parts. Bolton saw the union button on Wagnonand told Wagnon he should not be wearing the buttonbecause the Union had pulled out. Wagnon respondedthat he had not heard of the Union pulling out. Boltongot his parts and left.Bratcher stated the he first saw the union button onWagnon about February 1. On one occasion whenWagnon was in the machine shop office Bratcherreached up and touched the button and looked at it.Bratcher read the legend but did not say anything toWagnon about the button. Bratcher stated he just walkedoff.4Bratcher further stated that he was told by theCompany in a meeting that supervisors were not toharass any employee or run any employee out of theirdepartment because the employee was for the Union. Heplaces this company meeting after he first saw Wagnon'sbutton on his person.Bolton denied making any statement to Wagnon orany employee on February 7 about union buttons beingworn by employees. Bolton stated that he was aware ofthe do's and don'ts of supervisors during a union cam-paign. He had attended company meetings for this pur-pose in the past with the most recent being held in Janu-ary. Bolton did see Wagnon in early 1978 wearing unionbuttons. He could not place the date other than in Febru-ary.Analysis and ConclusionsThe evidence of the conversation in the parking lotpresents a circumstance where no one witness can be be-lieved totally. Young on direct supports the allegation asframed but on cross denies that the word union wasmentioned by anyone and further denies disclosure oft Powell's testimony offered to corroborate Bratcher was too generalto identify as relating to the incident in question. I find his testimony ofno help in my determination. MARATHON LETOURNEAU COMPANY355any union material. Daniel supports the mention of unionin the conversation but states that Arp said nothingabout stopping what they were doing or that Arp toldthem to leave the parking lot. Arp denies that Youngwas there or that any such conversation took place. Hesupports this denial with blank pages in his little bookwherein he kept notes of employees' union activity uponadvice of company counsel. The advice of counsel, how-ever, postdates the alleged occurrence. Assuming, ar-guendo, if the General Counsel's witnesses are credited inthe critical areas the allegation is still not supported.There is no testimony that the employees were told tocease distributing union cards in the company parkinglot. Accordingly, I find that Respondent did not violatethe Act through Supervisor Arp.Wade impressed me with his demeanor and especiallythe lack of any animus toward Respondent or Alford inparticular. Alford on the other hand was intent on de-meaning Wade even with regard to admitted facts or cir-cumstances. Alford's denials in relation to Wade's unionbuttons were sterile and with little attempt to recall thecircumstances. Further his denials were all encompassingof his conduct vis-a-vis the employees in his department. Iwas not impressed with Alford's demeanor or the sub-stance of his testimony. I credit Wade's version of theconversation on the morning of February 10 and con-clude that the thumping of Wade's button (for emphasis)in conjunction with the statement of outside interference,other people, and getting the act together constitutes aninfringement upon employees' Section 7 rights by re-straining employees in the free exercise of those rights. Itherefore find that Respondent through SupervisorAlford violated the Act.Wagnon's version of the February 4 comment byBratcher was clear, short, and to the point. Wagnon wasa good witness and did not mince words. He appeared tobe making a genuine effort to recall what was said.Bratcher likewise impressed me with his straightforwardmanner and unequivocal recall of touching Wagnon'sbutton and reading the legend. Although denying that hesaid anything to Wagnon about the button he did notdeny making some remark to Wagnon. However, even ifWagnon's version is credited, and it is, I do not find thatBratcher crossed the line. The test for 8(a)(1) violationsis correctly stated by Respondent in its brief and underthe circumstances present here I cannot say that such anebulous remark reasonably tends to interfere with thefree exercise of employees' rights under the Act. I shall,therefore, dismiss the allegation against Bratcher.The evidence relating to the February 7 remark ofBolton to Wagnon is likewise clear and short. Wagnoncredibly recalls the remark made by Bolton in Wagnon'sdepartment when Bolton arrives on business. Boltondenies any remark to Wagnon and partially supports thisdenial with his understanding of the do's and don'ts forsupervisors. Bolton's demeanor and substance of his testi-mony was undoubtedly calculated to place the activityof any employee as outside his department (a fact he ap-parently was proud of) and therefore outside his interest.I conclude, however, that Bolton did make the remark toWagnon on February 7 because he was interested inlimiting union activity of employees in any department. Ihave considered Respondent's position as dictated to itssupervisors in the management meeting in January andconclude that such edicts are not controlling, in that, insome cases the individual supervisor's convictions willoverride management's policies. However, I do not findthat Bolton's remark was coercive or restrained Wagnonin the exercise of his statutory rights.C. No-Solicitation EventsI. Wagnon stated that on February 1 he was storingparts with a forklift when Burgess came up to him.Wagnon testified, "Burgess approached me and told methat he was warning me, I had been written up for solic-iting on Company time, and if I got wrote up one moretime he was going to have to let me go. I asked him whohad turned me in. He said he couldn't tell me. I alsoasked him-he didn't tell me when or where it was sup-posed to take place." Wagnon stated that he had beengiven antiunion literature by Jackson in the warehouse infront of Burgess' office in Burgess' presence. The antiun-ion distribution occurred on February 6 during workingtime.Burgess admitted knowledge of Wagnon's union activ-ity and that he wrote up Wagnon for soliciting on com-pany time. Although he refused to disclose to Wagnonany details he did testify that an employee reported tohim that Wagnon had talked to the employee about theUnion. Burgess testified that the employee told him,"Wagnon talked to me about the union. Once after lunchafter the work whistle blew and the employee walkedback into the restroom and was contacted there. Anothertime, just outside of-in stores-but outside the building,he was contacted twice on Company time. Wagnon wassoliciting or trying to get him to sign a card for theunion." Burgess denied seeing any employee distributeantiunion literature in his department especially in frontof the office. Burgess did admit that Jackson had some-thing to distribute but he told Jackson that he could notauthorize it.Chipman denied seeing any employee distribute anyliterature inside the plant, particularly in front of Bur-gess' office.Howell stated that he had reported Wagnon's solicita-tions to Burgess because that was the way to get itstopped. Wagnon followed him into the restroom justafter lunch after the whistle had blown to go back towork. Wagnon asked if he wanted a union card. Thesecond time was in the salvage yard. Howell testified,"Well, that is as far as it got. He [Wagnon] started out ofthe gate, and I said, 'No, I don't want no part of it."'2. Dorough stated that in February he posted unionhandbills on the vending machines in the electric build-ing. He put them up before the shift started and minuteslater they were taken down by Foreman Impson. At thetime no other material was on the machines. Doroughdid see antiunion literature in other departments in theplant. He also saw Impson put up a notice on loyalty tothe Company. Dorough complained to SupervisorWhitwell about Impson taking down his union postings.Dorough stated that Whitwell told him since the ma-chines were not company property it was all right to 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDpost the union leaflets. Dorough made two attempts topost prounion leaflets. The first in February and thesecond in April or May. On each occasion he did so be-cause antiunion literature was posted elsewhere in theplant.Whitwell acknowledged that some antiunion literaturewas in the plant. He denied, however, that he told Dor-ough he could post the prounion literature on the vend-ing machines. Whitwell recalled, when Dorough com-plained of Impson's removal of the postings, he toldDorough that Impson probably did it because theyshould not have been posted in the first place.Impson stated that the vending machines and the ad-joining wall was the location in the electric buildingwhere company notices were posted. Also employeesposted notices of sales. All notices are supposed to be ap-proved before posting and approval was evidenced byIndustrial Relations Manager Bellatti's initials. Impsonsaid he took down all notices that were not approved butin the case of the notices for sales he left them up a rea-sonable length of time. On one occasion he saw a noticeposted in the engineering department. The notice wasconcerned with loyalty to one's Company and if an em-ployee wanted to complain he could quit. Impson postedthe loyalty notice on the vending machines in the elec-tric building with the permission of Dan Jones, the plantmanager. The notice was not initialed by Jones oranyone else. Within an hour of the posting someone tookthe notice down. Impson did not know who removed thenotice but he speculated it was probably removed be-cause of the absence of approval initials. Impson statedthat he took down Dorough's notices because he felt ifDorough could put them up on company time then he(Impson) could take them down on company time.Impson did not, however, see who put the notices on thevending machines each time they appeared.Analysis and ConclusionsThe General Counsel contends that Burgess by repri-manding Wagnon discriminatorily applied Respondent'sno-solicitation rule because Wagnon was prohibited fromsoliciting on company property during his nonworkingtime in a nonworking area. The General Counsel restshis contention, partially, on testimony relating to distri-bution of antiunion literature by rank-and-file employees,ostensibly without incident, although occurring in thepresence of supervision.Respondent admits the reprimand to Wagnon for thestated purpose supported by the testimony of the report-ing employee. However, Respondent denies the occur-rence of antiunion literature distribution or the allowanceof any such distribution.Relative to the allegations involving Foreman Impson,the General Counsel claims that Respondent again discri-minatorily applied its no-solicitation rule by disallowingDorough to post union literature but allowing antiunionliterature to be posted in the plant.Respondent admits to disallowing Dorough to postunion literature on the vending machines but denies al-lowing antiunion postings in the plant. Foreman Impsonadmittedly removed the union literature from the vend-ing machines in accordance with Respondent's unwrittenrule on prior authorization from management for allpostings.The General Counsel has not specified which rule ofRespondent's is under attack nor has the General Coun-sel drawn any distinction between the Wagnon and Dor-ough incidents.Respondent, on the other hand, points to the testimonyof disparate treatment of Wagnon's oral solicitation andthe antiunion literature distribution in Wagnon's depart-ment during worktime as an ambivalence in the GeneralCounsel's case. Respondent finalizes its argument by stat-ing that neither Wagnon's nor Dorough's circumstancehas anything to do with Respondent's no-solicitationrule, referenced as rule 13. Further Respondent correctlyalludes to the absence of any allegation in the complaintchallenging the validity of its no-solicitation rule.Respondent has two rules which appear to jointly con-trol solicitations. They appear in Respondent's writtenregulations as follows:Rule 13. Soliciting in work areas during scheduledwork time or so as to interfere with production isprohibited. Solicitations by third persons is prohibit-ed at all times.Rule 14. Initialing, signing, distributing or postingany literature, posters, handbills, petitions or anyother notices during scheduled work time or so asto interfere with production is prohibited.Albeit the allegations do confuse solicitation and distri-bution or posting and the evidence likewise confuses thetwo, a defense founded upon that confusion is lacking ar-guable substance. A reading of Respondent's rules alsoproduces confusion of solicitation and distribution orposting.The Board's approach to interpretation of employerrules prohibiting solicitation or distributions has uniform-ly centered upon the meaning conveyed to employees asto when and where they may engage in solicitation ordistribution. Thus, where the employee's statutory rightsof self-organization are not invaded by the terms used inthe stated rule, an employer enjoys a presumption of va-lidity of the rule. However, the presumption may be re-butted by extrinsic evidence which shows a too restric-tive application or enforcement of an otherwise validrule. Therefore, the validity of any rule may rest upon itsapplication and enforcement by the employer.Respondent argues that the General Counsel's failureto challenge the validity of its no-solicitation rule aswritten, precludes any consideration of the rule itself. Idisagree. The General Counsel has questioned Respond-ent's policies of no-solicitation and no-distribution in spe-cific instances. Respondent has defended the implementa-tions of those policies by specific acts and conduct di-rectly related to its rules and regulations as promulgatedand enforced by its supervision. Any scrutiny of the en-forcement of a rule must necessarily include considera-tion of the rule itself. If for no other reason than to com-pare the enforcement of the rule by supervision to theprohibitions against employee conduct conveyed by theterms used in the rule. Further, all rules must be uni- MARATHON LETOURNEAU COMPANY357formly applied to the work force to enjoy validation. Iconclude that the substance of the rules as evidenced inthe record are subject to my scrutiny as well as themanner and means of enforcement.Even if rule 13 was not considered for its content, thereprimand to Wagnon would be discriminatory. Therecord shows Wagnon's first alleged transgression tohave taken place in the restroom shortly after the return-to-work whistle blew but before either employee had infact returned to work. The second transgression tookplace in the salvage yard but the testimony leaves muchdoubt as to whether Wagnon actually engaged in a so-licitation. Respondent's witness (relied upon for the rep-rimand given to Wagnon) knew Wagnon was a unionprotagonist and wanted nothing to do with him. I under-stand his testimony as anticipating a solicitation byWagnon and stopping it before it was begun. The reportRespondent got from the alleged harassed employee wasambiguous to say the least, however, Wagnon's side ofeither event was not solicited. I can only infer that Re-spondent was not concerned with all the facts surround-ing the events but rather was intent on disciplining aknown union adherent for violation of its rule against so-licitation. No evidence was offered to show any interfer-ence with production, therefore, the reprimand restsupon soliciting in a work area during scheduled work-time. The reprimand, thusly founded, must fall. One so-licitation occurred in a nonwork area and at a time diffi-cult to identify as worktime. The instance of any solicita-tion the second time is open to question and, therefore,no basis for discipline to Wagnon. Accordingly, I con-clude and find that Respondent's reprimand to Wagnonfor violation of its no-solicitation rule was discriminatori-ly motivated and designed to discipline a union adherentfor exercising his right under Section 7 of the Act. In sofinding I have considered the uncontroverted testimonythat solicitations sponsored by factions other than unionfactions are allowed by Respondent and participated inby supervision and the lack of a complete investigationby supervision before issuance of the reprimand. Re-spondent has thereby violated Section 8(a)(l) of the Act.I further conclude that the terms used by Respondentin its rule 13 do not raise a presumption of validity re-quiring extrinsic evidence to rebut the presumption. SeeEssex International, Inc., 211 NLRB 749 (1974). Also, theBoard has held that solicitation of signatures on unionauthorization cards are oral solicitations and as such canonly be prohibited during actual worktime. Respondent'srule 13 goes too far.5Accordingly, in that Respondent'srule 13 prohibits solicitation by employees in work areaswithout designation of special purposes (nor found in therecord) such as maintenance of order, discipline, safety,or quality of production, I find the rule too restrictive oforal solicitations and invalid on its face. It follows thatany enforcement of the rule, such as reprimands to em-ployees guilty of solicitations would be unlawful, abinitio, whether discriminatorily motivated or not, and Iso find.As indicated earlier, Respondent has an additional rule14, which combines prohibitions against solicitations ofSrtoddard-Quirk Manufacturing Co.. 138 NLRB 615 (1962).signatures and distribution or posting of literature.6Al-though not argued by Respondent as the basis for Imp-son's conduct in removing the union literature from thevending machines it would appear that the rule wouldcover the situation. The record does show, undeniably,that Dorough posted union literature on the vending ma-chines and that Impson took that same literature down.Whether Dorough posted the literature during actualworktime is disputed, notwithstanding Impson's appraisalof his rights as foreman to take down on company timewhat was posted on company time. (An apparent affir-mation of rule 14 as it relates to postings.) The factualissue is brought into focus by Impson's statement that hehad no knowledge of who posted the material or when itwas posted.The General Counsel contends that Impson's removalof the union literature from one set of vending machineswhile allowing antiunion literature to remain posted onother sets of vending machines evinces a discriminatoryapplication of Respondent's no-solicitation rule.Respondent argues that Impson's action does not in-volve the Company's no-solicitation rule but rather in-volves Respondent's right to prohibit the posting ofprounion literature on its premises. Contrary to Respond-ent's argument, any exercise of such a broad prohibitionwould not only require recitation authority but the pres-ence of detailed and specific facts. See Republic AviationCorporation v. N.L.R.B., 324 U.S. 793 (1945); N.L.R.B.v. The Babcock & Wilcox Company, 351 U.S. 105 (1956);and N.L.R.B. v. United Steelworkers of America. CIO[Nutone, Inc.], 357 U.S. 357 (1958). Respondent furtherargues that this is not a case of the employer denyingprounion employees access to a preexisting communica-tion medium provided by the Company for employees'personal use. Respondent states, admittedly, it has notprovided bulletin boards for the posting of employeecommunications. The evidence discloses the contrary ofRespondent's arguments and statements of fact. The em-ployees do post personal notices on the vending ma-chines in Dorough's department and Impson leaves themposted for a reasonable time before removing them. Offi-cial company notices are posted on the same machinesand when the required time has elapsed Impson removesthem. Although Respondent claims that any notice musthave approval to be posted the evidence shows that onlythe unapproved union literature was removed by theCompany. Impson himself later posted a "Company loy-alty notice" which was not approved in accordance withRespondent's policy of postings on the same vending ma-chines. Respondent claims that Impson, an admitted su-pervisor and agent, had the authority and right to do so.Apparently, without regard to its policies of postingsince Impson did not have management approval to postthe notice.Respondent's argument that the notice posted byImpson was protected by Section 8(c) of the Act re-quires little consideration. It should be abundantly clearI base my conclusion that rule 14 is a combination proscription onthe use of the words: initialing, signing, and petitions. As those words arenormally understood an employee would include his solicitations of unionauthorization cards within the proscriptions 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat a discriminatory application of an otherwise validno-solicitation or no-distribution rule seldom requires anunfair labor practice violation finding based upon thesubstance of any literature in question.The record also shows that the vending machines arein a nonwork area of Respondent's plant and are fre-quented by employees at any and all times of the shift.There are no paid breaktimes in Dorough's department.The employees are free to use the vending machines attheir leisure, within reason.I conclude that Respondent's rule 14 governs the dis-tribution and posting of literature by employees in con-junction with the oral rule requiring proper authoriza-tion. I base this conclusion upon the testimony of super-visors, Respondent's exhibits, arguments in Respondent'sbrief, and the record as a whole.I further conclude that rule 14 must meet the test forno-solicitation rules as well as no-distribution rules. Ap-plying both tests, I find that rule 14 is presumptivelyvalid relative to oral solicitations but invalid on its facerelative to distribution of literature. With regard to thedistribution of literature the rule is too broad in that itconveys to employees a prohibition against distributionof literature in nonworking areas without any specialpurpose explicated.7Additionally, I find, in the absence of a factual dis-pute,8that Respondent applied the no-posting portion ofthe rule discriminatorily by allowing personal notices ofemployees and campaign literature of the Company to beposted in the nonwork area of the vending machines butdisallowed the same privilege to prounion employees forposting of union literature. The record does not containany evidence of a special purpose requiring rigid or strin-gent rules against posting. Rather, the record shows thecontrary to be the case, at least in some departments ofthe plant. E.g., the employees could post on company-owned toolboxes so long as the display did not leave thework area.D. Threats and SurveillanceI. Billy Sanders testified that he attended the unionmeeting of January 29 and received a union button forhis shirt. He wore the button approximately three times,once the day after the meeting, but could not recall whatother days he wore it. On each occasion that he worethe button on his shirt, he also wore a jacket over hisshirt because it was winter time and the carrier line wascold. On February 3 he and his foreman, Wilkerson,were discussing production and the fact that Sandersneeded to improve his production. Wilkerson informedSanders that he would have to produce 100 parts per7 Stoddard-Quirk Manufacturing Co., supra. Additionally, Burgess testi-fied that employee Noble Jackson sought to distribute some campaign lit-erature and Burgess only reply was that he could not authorize it. Bur-gess denied knowing the literature was antiunion but I discredit hisdenial. He could only determine authorization or not if he first knewwhat the literature contained. Further I find Chipman's denial of any dis-tribution of literature in the plant too broad and all encompassing to beprobative of the Jackson incident testified to by Wagnon.I There is no dispute as to what literature was posted and remainedposted and what literature was removed from posting by Respondent.Pierce's testimony that he saw Impson remove union literature from thecoke machine and leave nonunion literature intact is not controverted.hour on the spot welder so that the carrier line couldproduce enough for 25 boxes. Sanders testified that atsome point during the conversation he asked Wilkersonwhy he was coming down on him so hard and Wilkersonresponded, "There's the clock, there's the door. You aregoing to be voting at teamsters." Wilkerson stood therefor a while and said, "Are you going to go or stay."Sanders said he would stay and Wilkerson walked off.The conversation took place around the spot welder butno one else was there at this time.Each member of the six-member carrier productionline testified but only Mayo states that she heard theconversation. The other employees stated that the de-partment is too noisy to hear unless you are very close.Mayo testified, "He [Wilkerson] came over and said hewanted us to get out 102 a day and just not-not toworry about the two. Just get out the 100. He askedBillie and me, did we want to put in any overtime to getmore boxes out. And we said no, we was going to do 8hours. So he [Wilkerson] got all up in Billie's face andtold him that he could hit the door and hit the clock an-ytime he wanted to do since he had decided to go team-sters." Mayo stated that Wilkerson just walked off andleft Billie standing there. Mayo also places Bob Ewing inthe conversation behind Sanders.Wilkerson denied threatening to discharge Sanders forbeing a teamster sympathizer and denied any knowledgeof Sanders' union activity.Employees Montgomery, Ewing, Ross, Walker, andTanner testified that they did not see Sanders wear aunion button at work nor did he (Sanders) tell them hewas for the Union.2. Loftis testified that he was interviewed for employ-ment on March 13. Foreman Whitwell took him to hiswork station and explained what the job would be.While walking down an aisle in the electric building,Whitwell said, "Since James Dorough was pushing forthe union, that he probably wouldn't be with the Compa-ny much longer." Whitwell also said, "Dorough wouldprobably approach me about the Union." Whitwell didnot say anymore about the Union. No one else wasaround to hear the conversation between Loftis andWhitwell.Whitwell testified that while touring the building withLoftis at hiring time, he told Loftis, "There is a union.The teamsters are trying to organize the Company andyour [sic] going to be working with one of their moreactive organizers. He [Loftis] said, 'Well, maybe I betternot even take the job then.' I said, 'Well, I don't think itwill make any difference because [they're] going to havean election before you're here three months and youwon't even be eligible to vote.' So he said, 'It'd be allright then.' ...I told him the Company didn't want aunion. Didn't think we needed one." Whitwell deniedthat he told Loftis that since Dorough was pushing theUnion he probably wouldn't be with the Company muchlonger.Analysis and ConclusionsThe General Counsel alleges that Foreman Wilkersonthreatened an employee with discharge if said employee MARATHON LETOURNEAU COMPANY359continued support of the Union. The allegation to besupported must include proof of Sanders' union activityand Wilkerson's knowledge of such union activity at thetime the threat was uttered. The evidence relied upon bythe General Counsel to support the utterance of a threatoccurred in a conversation between Wilkerson and em-ployee Sanders during shift when no one else wasaround. The conversation admittedly was bottomed onincreasing the production quota of the carrier line em-ployees to 100 parts an hour, representing a change from75 parts an hour. The record shows that similar conver-sations took place between Wilkerson and line employeeson several occasions.The General Counsel offered Mayo, who sometimesworked on the spot welder with Sanders, to corroboratethe alleged threat by Wilkerson. Mayo recalled the con-versation and the threat but places it around February 5or 6, after Sanders returned to the spot welder from theautomatic welder and includes the presence of a thirdemployee. It also appears that Mayo's version postdatesthe time study executed on February 13. (See sec.III,E, ,d, infra. )Employee witnesses for both parties stated that con-versations can only be heard during work if people areclose to each other and one witness stated you must ac-tually be facing your conversationalist.I was not impressed by Sanders' demeanor on thestand. He was surly at times and indifferent at othertimes. Throughout his stint on the stand he appeareddedicated to bolstering his case rather than attempting torecall the events. Albeit I do not discredit all his testimo-ny, I do discredit his testimony on his wearing a unionbutton where it was visible to Wilkerson. If, in fact, hewore a button, it was not seen by his coworkers, includ-ing Mayo. It is highly unlikely that Wilkerson could seea union button on Sanders when his coworkers couldnot. Sanders did not recall any specific instances whereanyone saw or could have seen him wearing the unionbutton. I therefore conclude that Wilkerson did notknow of Sanders' single union activity on February 3 orany other time. I also discredit Sanders' testimony of thethreat to the extent that he stated that Wilkerson madereference to the teamsters. I credit Sanders' recall of thegeneral conversation on production quota and concludethat Sanders did take issue with the increase and Wilker-son then told him if he didn't like the amount expectedof him, "there's the clock and there's the door."gOther-wise the remainder of the conversation as stated bySanders makes no sense at all. I further credit Sandersthat the conversation took place on February 3 when noone else was around. Mayo correctly recalled one of theseveral conversations that Wilkerson had with the em-ployees about increasing production but I discredit hertestimony on the threat she says she overheard. Her testi-mony is contrary to Sanders and the other employees onthe line. She could not have overheard what Sandersthought to be a conversation between he and Wilkersononly because of the noise in the department. When Wil-kerson wanted to talk to the whole line about increasingg Mayo credibly testified that from the day she was employed Wilker-son criticized Sanders daily for working too slow and not getting produc.tion.production he took everyone outside rather than riskthem not understanding his message. Also Mayo's de-meanor left something to be desired. She was veryguarded in her responses and appeared more intent ontailoring her testimony rather than telling it all. Addi-tionally, the record objectively shows one of the produc-tion conversations among Wilkerson, Sanders, and Mayodid take place on February 7, the day Sanders returnedto the spot welder to work with Mayo. I find that Mayofabricated the threat testimony in an attempt to helpSanders' case.Accordingly, I find that Wilkerson did not threatenSanders with discharge for continuing to support theUnion. I also find that Wilkerson did not have knowl-edge of Sanders' union activity on February 3 or at anyother time. I base this finding upon the lack of credibleevidence of Sanders' union activity or other evidencefrom which knowledge could be inferred.In paragraph 7) of the complaint, the General Coun-sel alleges that one employee was warned that anotheremployee who was active for the Union would be termi-nated. I have considered the allegation as a threat to theemployee receiving the warning. This alleged threat andallegation of an impression of surveillance involve Fore-man Whitwell. Employee Loftis was an impressive wit-ness testifying in a clear and decisive manner. I credit histestimony. With Whitwell's admission of what he said toLoftis, the message becomes clear. If you do what Dor-ough is doing your job will not last. The fact that Loftiswas a new employee, there for his first day, makes thethreat more impressionable as an infringement of Section7 rights. Whitwell's version of the conversation showsthe initial reservation Loftis had in his mind about stay-ing on the job. Whitwell denied the language of thethreat attributed to him but did so unconvincingly. Hisdenial was simply a "No." Further the context ofWhitwell's admitted conversation with Loftis shows an-tiunionism as a policy of the Company and it was initiat-ed by Whitwell with the disclosure Whitwell's denial ofthe threat, I conclude that Whitwell was purposefully at-tempting to influence the exercise of Section 7 rights of anewly hired employee. Therefore, I find that Whitwelldid threaten Loftis with termination if he engaged inunion activity. I do not, however, conclude nor find thatWhitwell's disclosure to Loftis of Dorough's union lead-ership creates an impression of surveillance. The circum-stances of this case are unlike the case cited by the Gen-eral Counsel in his brief.to In the instant case the em-ployee identified (Dorough) is well known as a union ac-tivist due to his notorious activity in behalf of the Union.The lack of common knowledge of the plant in a newemployee does not change the character of that which iscommon to employees. To state it another way, whatWhitwell told Loftis about Dorough's union activity wasnot something secretive from most but well known to all.Therefore, the source could hardly be surveillance. Iview this kind of colloquy in much the same fashion asthe Board views questioning known union activists bysupervisors during a union campaign. Such questioning is'o Redwing Carriers. Inc., 224 NLRB 530 (1976). 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot, per se, coercive interrogation in violation of theAct. 'E. Discrimination1. Dischargesa. Albert BeallBeall's discharge is alleged as caused in whole or inpart by his union activity which was known to manage-ment. The testimony of his union activity and Respond-ent's knowledge thereof was considered earlier in thisdecision.2Having found Beall's union activity to be ofthe very weak variety and Respondent not to haveknowledge of Beall's activity, as it is, I find it unneces-sary to consider the cause for Beall's discharge. TheBoard is limited to determining whether there was a dis-criminative motive behind an employee's discharge andnot the reasonableness of the employer's reasons for thedischarge. In fact, the Board may disagree with the em-ployer's reasons for discharge but absent a finding of dis-criminatory motivation the discharge stands. SeeN.L.R.B. v. The Consolidated Diesel Electric Co., Divisionof Condec Corp., 469 F.2d 1016 (4th Cir. 1972). The em-ployer always is permitted to discharge the inefficientand disobedient. Martel Mills Corporation v. N.L.R.B.,114 F.2d 624 (4th Cir. 1940). Additionally, the record isvoid of any evidence (other than Beall's own testimony)from which an illegal motive for Beall's discharge couldbe inferred. Assuming some reader of the record may besatisfied that Beall engaged in sufficient union activity,he also engaged in conduct warranting discharge and thedischarge cannot be held unlawful simply on the basis ofsome union activity.'3Beall's version of why he did notgo to the oven when asked by Turner is unbelievable.The objective evidence in the record shows differentwork tasks than that testified to by Beall. Additionally,Beall's appraisals of the time required to complete thesingle task in progress when Turner told him to go tothe oven are too far apart. It appears that even if Beall'sgreatest time were considered in conjunction with thetime of the request that Beall would have had somework in the oven. My determination of the events of thatnight include crediting Turner's testimony that Beall re-sponded to the request suggesting that the Company hirenew men if more are needed in the oven. I also discreditBeall's testimony that he spent the remainder of the nighton the same motor, thereby eliminating any time inwhich to work in the oven as requested by Turner.Beall's demeanor in this instance was no more impressivethan before. (See fn. 9.) I conclude that Beall refused togo to the oven as instructed by Turner and when Beallappeared several days later (Beall talked to Fox in New-land's presence, dressed in street clothes, not workclothes) Respondent discharged him for the prior refusal.Accordingly, I find Respondent has not violated the Actin the discharge of Beall.4I' Flight Safety, Inc., 197 NLRB 223 (1972).1' Sec. 111, A, 2, b, supra.'L Klate Holt Company, 161 NLRB 1606 (1966).14 Albeit Respondent argued and elicited testimony that all dischargesare not final when the supervisor issues a stop card, the influence thatb. Howard Young, Ulysses Wagnon, and Roger DossYoung, Wagnon, and Doss are classified as warehouse-men in the production stores department which is super-vised by John Burgess. Approximately 19 warehousemenwork in production stores with several assigned to anevening shift. Each warehouseman functions as a partsretriever and parts supplies filler. The department alsoships and receives whatever it handles. The usual shifttime is 7 a.m. to 3:30 p.m. and each warehouseman has akey to the department which remains locked from therest of the plant as a security measure. Breaktimes for allwarehousemen are paid time but are not scheduled. Em-ployees are free to take a break at their leisure. Employ-ees clock in at the main gate where a bank of four to sixtimeclocks are located. A work whistle which signifiesthe start of shift blows at 7 a.m.Young testified that he attended the first union meet-ing on November 17, 1977, and thereafter handed outunion handbills and solicited union authorization cardsfor signatures. In addition he wore union buttons on hisclothing when they became available. During the courseof his employment he was absent and tardy on occasionfor sickness, personal business, and to finalize his di-vorce. He was counseled by Burgess in September andNovember 1977 about his absences. Burgess told him oneach occasion he had too many absences including thosewhich were taken by permission. In addition, whenYoung was also tardy on occasion, Burgess remindedhim that he was supposed to be at his work station whenthe whistle blew. On January 18 Burgess held a specialmeeting to discuss the incidence of tardiness and ab-sences and told the employees to shape up because it washaving an effect on production. The following 2 daysYoung was absent due to ice, cold weather effect on hiscar, and sickness. He called the plant in accord with therule to report absences but was only able to speak to theshipper in the back of the department. The following dayhe was not able to reach Burgess or the department byphone so he spoke only to the guard. He reported forwork the following Monday and at the end of theweekly safety meeting Burgess asked what his reasonsfor the absences were. Young said he was sick and Bur-gess asked if he had seen a doctor. Young told him hehad not and Burgess told Young that his services wereno longer needed. Burgess told him to report to person-nel and Young did so to process his termination.Wagnon's testimony of his union activity is treatedearlier in this decision." Wagnon also testified that eachmorning when he clocked in he could choose a clockwith an earlier time than the others because the clockswere not synchronized with each other. Some employ-ees, on occasion, would do this to show a time earlierthan their actual arrival. In spite of such a choice,Wagnon stated that he was late on several occasions.Sometimes on Monday we would be late for the weeklysafety meeting as well. He knew when he was late byStahl, assistant personnel manager, has on the prior determination of thesupervisor in some cases appears minimal, if any influence exists at all. Ihave therefore treated all discharges related to Stahl as effective upon is-suance of the stop card from the supervisor.x' Sec. Ill,A,I; 2,a; ,2; and C,I, supra. MARATHON LETOURNEAU COMPANY361the blowing of the whistle. Burgess required the ware-housemen to be in the department when the whistleblew. Wagnon did not know what timeclock the whistlewas synchronized with. Some employees, includingWagnon, also utilized the nonsynchronized timeclocks tocheck out at the end of the shift. By choosing the clockwith the latest time, each could actually check out sever-al minutes early. In addition to his tardies Wagnon hadseveral absences each month. Wagnon was counseled byBurgess several times in late 1977 about his tardiness andagain in January 1978. Each time Burgess warnedWagnon that he could be discharged for continued tardi-ness. Burgess continued the work station rule for tardyas determined by the whistle after counseling Wagnon.Burgess began keeping a time book on lateness in theearly part of 1978 and recorded the names of employeeswho were late. On February 10 about 10:15 a.m. Burgesstold Wagnon he was fired for being late too many times.Burgess instructed Wagnon to go to personnel to get hischeck and turn his badge in. Wagnon proceeded to per-sonnel as directed.Doss testified that when he first started his employ-ment in September 1977 Burgess suggested he ride withWagnon since they both lived in the same town. Dossdid talk to Wagnon and rode to work each day withhim. In November 1977 Doss attended the first unionmeeting and the next day signed a union card. In Janu-ary and February he handbilled union literature at themain gate where the timeclocks were and wore a unionbutton on the outside of his work jacket. On at least oneoccasion when he wore the union button, Burgess en-gaged him in conversation and saw the button. Duringthe course of his employment he was absent or late onseveral occasions. He had been told by Burgess that tobe to work on time the store employees had to be in thedepartment when the whistle blew. Doss stated that thetimeclocks at the main gate all had different times. Theclock by his card rack was as much as 15 minutes differ-ent than other clocks at the gate. Most of the time heused the clock by his card rack although the clocks arenot designated for any particular department. On Janu-ary 29 he was late and Burgess counseled him in the de-partment office. Burgess told Doss that he had been latebefore and should make an effort to get to work on time.Burgess suggested to Doss that the next time he reportedlate to tell him and explain to him rather than have Bur-gess find out for himself. About a week later Burgessalso counseled Doss on leaving early for lunch. Dossstated that he was late about 20 minutes on February 8and reported to Burgess that a wreck had occurred onthe interstate due to ice on the bridge and that's why hewas late. Burgess replied that it was okay. On February10 while Doss was searching for Burgess to discuss themovement of some parts he saw Wagnon walking downthe aisle toward him with Burgess about 15 feet behind.As Wagnon passed he said, "They got me." Burgesswalked up to Doss and asked for the department keysand told Doss to fill out his timecard, go to personnel,turn in his badge, and get his check. Burgess said theywere letting him go for excessive tardiness. Doss pro-ceeded to personnel as instructed.Foreman Burgess testified that the company policy hasalways been that an employee must be in his departmentat the start of shift. The usual starting time is 7 a.m. Al-though Burgess never considered it a problem he didhave employees who were tardy. He always told em-ployees that they should be in the department when thewhistle blew. If he did not see an employee in the de-partment when the whistle blew he considered them late.In some cases Burgess would write up the employee andin others he would not. In the situation where the em-ployee was written up, Burgess stated he would tell theemployee he was to be written up and then would actu-ally write up the employee later. There were occasionswhen Burgess used the writeup as a threat and never ac-tually did it. In any event an employee never saw thewriteup itself. In December 1977, his superior, SamuelMoore, production control manager, began requestingmore production from the stores department and metwith Burgess to implement the increase. The usual pro-duction quota of L-800 front-end loaders was four amonth but Moore was wanting eight a month. Burgesssuggested hiring more employees to offset the absencesin his department but Moore was not satisfied that newemployees were the answer. Moore told Burgess to get aprogram started to eliminate the absences and tardies,and new employees would not be needed. Moore said hewould be monitoring the program. Burgess began keep-ing book on employees who were tardy in addition to hisusual work hours log on each employee. He continuedhis rule of using the whistle as a yardstick. If an employ-ee clocked in at 7 a.m. Burgess did not automaticallymark him tardy. An employee was only marked tardy ifhe was not in the department when the whistle blew andBurgess was aware of it. Burgess stated that Moore didnot see tardies that way. In addition if Burgess asked aman to come in early, e.g., at 6 a.m., and the man arrivedafter 6 a.m., he did not mark him tardy because the earli-er hour was not routine. Moore did not view the earlyhour exception as Burgess did.On January 18 Burgess held a special meeting of hisdepartment and told the employees that the absences andtardies needed to improve because the department wasfaced with a higher production quota. He did not explainthe company rule on absences and tardies with regard towhat was an excess. Burgess himself did not have anystandards to determine what was excessive nor did heknow of any rule respecting the number of writeups anemployee must receive before discharge or a number ofwriteups that would dictate discharge. He continued theuse of the whistle as the measure for tardy and told em-ployees he would continue to write them up for tardies.Burgess also told the employees that Moore would bechecking the employees' progress. Employees Wagnon,Doss, Temple, Swaner, and Bradford had been writtenup and counseled on several occasions since late 1977.Howard Young had been written up and counseled byBurgess for absences in September and November 1977.He was present at the January 18 meeting, on Wednes-day, and was absent the next 2 days. Burgess stated thatYoung had called in to report the absences on the secondday about 8:30 a.m., but had not called in the first day. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurgess told Moore that he had decided to dischargeYoung and Moore agreed. Burgess stated that the dis-charge was for excessive absences but at the time he didnot know the total absences Young had accumulated. Heonly knew he had been absent. When Young returned onMonday, January 23, Burgess talked to him after thesafety meeting. He asked Young why he had beenabsent. Young said he was sick and Burgess asked if hewent to the doctor. Young replied he had not seen adoctor and Burgess then told Young that his serviceswere no longer needed. Burgess told Young to report topersonnel. Young's termination report shows the reasonfor discharge was "excessive absences."Burgess further testified that on the morning of Febru-ary 10, Moore called him and told him to terminateWagnon and Doss for excessive tardiness. Burgess foundWagnon first and told him that he was being dischargedfor excessive tardiness and to report to personnel. Bur-gess later found Doss and told him essentially the samething. Burgess stated that Moore made the decision todischarge in each case. Burgess was the one to imple-ment it by Moore's instructions. Burgess did not know ifeither discharge was within the Company rule of tardi-ness but he did know that Moore's rule of when someonewas tardy was different from his. Burgess also stated thatWagnon stopped for coffee each morning before startingwork no matter what time he clocked in. Burgess deniedany knowledge of union activity on the part of Doss andYoung but acknowledged union activity by Wagnon asof February 1. Burgess also professed ignorance of thelack of synchronization of the timeclocks at the maingate.Production Control Manager Moore testified that hewas aware of an absence problem in late 1977 in the pro-duction stores department because Burgess was consist-ently asking to hire new people to offset the absences. Atthis same time the production of the stores departmenthas an annual increase due to end-of-year catchup re-quired to fill customers pending orders. As a result of theabsence problems, Moore decided to investigate the inci-dence in the stores department. In January he accumulat-ed the timecards for all employees in stores for Novem-ber and December 1977. He charted the absences day byday. As he reviewed the timecards he became aware of atardiness problem as well. Moore used the punch in timeas a yardstick for tardiness. Any employee whose time-card showed a punch-in at 7 a.m., or later, was chartedas tardy. Moore stated that the company rule was all em-ployees should be in their department at 7 a.m. so anyman not clocking in before 7 a.m. could not be in his de-partment when the shift started. Moore did not knowwhether or not the timeclocks were synchronized nordid he know of any rule whereby an employee was nottardy if he was in his department when the whistle blew.Moreover, even if he had known that the timeclockswere not synchronized, such knowledge would not havechanged his determination based upon his chart of ab-sences and tardiness. Moore admitted that the timeclockswere replaced with a new system in mid-1978. Moorealso knew the company had a whistle but he did notconsider the whistle in determining tardiness. Moore de-cided that Burgess was being lax in enforcing the compa-ny policies on absences and tardiness, and confrontedBurgess about January 17 or 18. He told Burgess to meetwith his people and get it straightened out. Moore toldBurgess to get his people to work on time or get some-one else. Moore stated that he devised the rule of threein January and told Burgess of the rule when he metwith him on January 17 or 18. The rule simply stated is:"any employee accumulating a total of three, whetherabsences or tardies, in any month (twenty working days)would be guilty of grossly excessive absences or tardiesor both." Moore did not tell Burgess to inform the em-ployees of the new rule nor did he inform any employeesof the new rule. Moore continued charting the employ-ees in January and February as he did in November andDecember 1977.As a result of his chart, Moore found three employeesto be excessively tardy, Bradford, Wagnon, and Doss.On February 10 he informed Burgess to terminate thethree due to their excessive tardiness. Burgess did so inthe case of Wagnon and Doss, but in Bradford's case didnot do so immediately because Bradford was on thenight shift and could not be replaced. Moore did not tellBurgess to terminate Temple or Swaner, two employeeswho also satisfied Moore's rule of three, but they weredisciplined. Swaner was written up for tardiness at sometime and Temple was suspended for several days in Julyfor excessive tardiness. Moore stated that Temple wastreated differently than Wagnon and Doss because hehad 16 years with the Company. As an older employeehe was more valuable to the Company. In contrast,Moore stated that Doss had only been with the Compa-ny 4-1/2 months.Moore admitted knowledge of Wagnon's union activi-ty dating from the no-solicitation writeup Wagnon re-ceived and stated that Burgess reported to him the veryday Wagnon came to work wearing a union button. Inaddition, Moore acknowledged the union activity amongemployees in the plant in December 1977. Moore, how-ever, denied knowledge of any union activity on the partof Doss or Young. When asked if he had any knowledgeof Young's union activity, Moore responded, "I doubtseriously if Howard Young even knew who I was."Moore added, in response to counsel, that Young couldhave been terminated for excessive tardiness in additionto excessive absences.Analysis and ConclusionsThe General Counsel presented evidence that Young,Wagnon, and Doss were discharged in circumstancesevincing disparate treatment of employees. The recordalso shows that each was engaged in union activity priorto and at the time of discharge and that Respondentknew, or should have known, of the union activity.Thus, the General Counsel has presented a prima faciecase of discharge for unlawful reasons. This does notcarry the day for the General Counsel however, for Re-spondent can overcome the prima facie case by a prepon-derance of competent, credible, rebutting evidence.Respondent has offered such rebutting evidence andargument, but, for the reasons stated below, I find it hasnot sustained its burden of persuasion. MARATHON LETOURNEAU COMPANY363Respondent, in its brief, cites several circuit courtcases to support its argument.'6In summary, Respond-ent argues that where an employee has engaged in con-duct for which he would have been fired in any event,there is no room for discrimination to play a part. In fur-ther support of its argument, Respondent cites Klate HoltCompany, 161 NLRB 1606 (1966). Suffice it for me toobserve that the court in Frosty stated, "The inquirymust be made even where the discharged employee hasdone something that might warrant his discharge, since ifit is something that the employer might pass over in an-other instance the firing of the union employee can bediscriminatory." Additionally, as I read the Board's hold-ing in Klate, the Board is saying that a discharge cannotbe found unlawful by merely showing that the employeeengaged in union activity. (See sec. III,E, ,a.) Respondentalso argues that Whitfield stands for the proposition thatthe supervisor who actually makes the decision to dis-charge an employee must have direct knowledge of theemployee's union activity for a discriminatory motive tobe found. In fact, the court in Whitfield stated that theBoard, after brushing aside denials of knowledge ofunion activity by higher echelon supervisors, failed topoint to direct evidence showing knowledge. I acceptRespondent's argument that knowledge of union activityis not to be lightly inferred but I reject the argument thatdirect evidence of knowledge, corroborated by crediblewitnesses, is required to show knowledge. It was longago established that circumstantial evidence may supplythe predicate for a finding of knowledge. 1 7The SupremeCourt held, in part, "The Board was justified in relyingon circumstantial evidence of discrimination and was notrequired to deny relief because there was no direct evi-dence that the employer knew these men had joinedAmalgamated ...." Court acceptance of Board reli-ance upon circumstances surrounding an alleged discrim-inatory discharge has followed through the years. See,e.g., Fred Stark, et al., 525 F.2d 422, fn. 8 (2d Cir. 1975).To bring the three discharges into focus, I must rejectan additional argument of Respondent and invalidate asnot probative of the issue, a portion of Respondent's evi-dence dealing with the discharges. First, Respondentargued that Wagnon and Doss were discharged for ex-cessive absences and excessive tardinesses as a dualcause. Respondent's exhibits in the record as well as thetestimony of Respondent's own witnesses establish con-clusively that Wagnon and Doss were discharged solelyfor excessive tardiness. Secondly, Respondent offered, indefense of Young's discharge, evidence of work habitsnot related to absences, notwithstanding the sole reasonassigned for Young's discharge was excessive absences.My determination will be based upon the assigned rea-sons for discharge and any consideration of the extrane-ous material will be to fill in the totality of the circum-stances surrounding the discharges."'i' Frosty Morn Mearts Inc. v. L.R.B., 296 F.2d 617 (5th Cir. 1961);N.L.R.B. v. Whitfield Pickle Company, 374 F.2d 576 (5th Cir 1967).Albeit not exhaustive, these cases are representative'7 N.L.R.B. v. Link-Belt Company, 311 U.S. 584 (1941)in The record facts relied upon are basically undisputedThe evidence in support of the assigned reasons forthe discharges of Young, Wagnon, and Doss shows thatRespondent had a very general rule on absences and tar-diness which was not enforced to any degree until short-ly after the union activity began in November 1977. Con-trary to Respondent's contentions the Company onlyconsidered absence and tardiness as serious offenses afterJanuary when the excesses of each were defined by Pro-duction Control Manager Moore, as a total of three (butnot for publication to employees) and subsequently usedas the basis for the ultimate discipline in one departmentof the plant. Such a rule of excess absences or tardinesswas not promulgated throughout the plant nor imple-mented in other than the central stores department.'9The published rules do indicate that discharge couldresult from infractions but the evidence shows the prac-tice under the rules to be one of tolerance rather thandiscipline. Indeed, the record shows that tolerance was apractice after the rule of three, at least for certain em-ployees other than the discriminatees. Viewing the chartoriginated by Moore, one sees Temple, Swaner, Jackson,Bradford, McLain, and Holiday as grossly excessive (inMoore's phraseology) but minimal discipline, if any, forthe infractions. Respondent admitted that Temple andSwaner were treated differently because of their longev-ity with the Company and offered testimony to showthat Bradford was subsequently discharged albeit the de-cision to discharge was made contemporaneously withthat of Wagnon and Doss. The expressed reason fordelay in Bradford's case was that he could not be imme-diately replaced. The record is silent as to why he couldnot be replaced. If one speculates that the increased pro-duction supplies the "why" then the question becomes"why not" the same for Wagnon and Doss. There isnothing to explain the preferred treatment of Jacksonand McLain. Respondent did proffer an exhibit to showthat before the discharges and after the discharges, em-ployees throughout the plant were terminated for thesame reasons, i.e., excessive absences and excessive tardi-ness.20There is no evidence, however, that the definedrule of excessive absence and tardiness devised by Moorewas applied to any of the employees other than Wagnon,Doss, and Young. The record does show that Burgess,who was responsible for Young's discharge, did notknow the number of absences Young had when the de-termination to discharge was made nor did he knowwhether the company rule was followed in the dis-charge. It is apparent from Moore's chart that the com-pany rule was not followed for McLain, Jackson,Swaner, and Holiday who had the same or more ab-sences, consecutive or not, as Young. As Moore stated,Swaner was straightened out now, apparently without needof discipline. Burgess expressed indignance that Youngshould miss the two days following his special meetingIa In Foreman Alford's department a man was not tardy if he made upthe time and totaled 8 hours for the day. A check of the imecards incentral stores department to ascertain the checkout time of employeescould lead one to the same conclusion20 Resp. Exh. 114. I rejected the exhibit and upon motion of counsel, Iplaced the exhibit in the rejected exhibit file. In view of counsel's refer-ence in brief to my ruling I have reconsidered the proffer and reaffirmmy ruling 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDto impress on employees the need for regular attendance.He failed to explain however his lack of ire for Bradfordwho missed the following day, Doss who missed the fol-lowing day, Jackson who missed the day of the meetingand the 2 days following, McLain who missed thesecond day following, Swaner who missed the 2 daysfollowing, and Wagnon who missed the day following.This is the same Jackson who twice was seen distributingantiunion literature by Wagnon and to whom Burgesscould not give authorization for distribution of literature.(Compare the discipline in Alford's department exempli-fied by only a writeup to Richard Wade for missing 2consecutive days without calling in to report.) I'm con-strained to assess no more importance to the day of themeeting and the 2 days following than Burgess or Mooredid as shown by the lack of discipline to all negligentemployees. The impotency of the meeting is further es-tablished by the lack of communication to the employeesof the newly established rule of three by which theycould be discharged (and were) contrary to the pastpractice.The new rule must suffer additional criticism becauseof the method by which employees were determined tobe tardy. Burgess, rather than change his practice ofusing the whistle to measure tardiness, affirmed to theemployees the continuation of the practice of being attheir work station when the whistle blows. Moore incharting the employees disregarded the whistle entirelyand evaluated tardiness by the clock stamp on each em-ployee's timecard. The uncontroverted testimony ofWagnon and Doss relative to the non-synchronization ofthe timeclocks at the main gate places a strain onMoore's use of the chart for any purpose and particular-ly to discharge some employees for the incidence of tar-diness it shows. In my view, Moore removed all doubtof the chart when he stated that had he known theclocks were not synchronized, he would have made thesame determinations. The record is clear that subsequentto the discharges of Wagnon and Doss the Company in-stalled a new semplex system with a master clock to re-place the disputed timeclocks.2'I conclude that the reasons assigned by Respondentfor the discharges of Wagnon, Doss, and Young are sus-pect based upon the proven disparity and thereby fail thetest as just cause.There is, however, evidence that the motivating factorfor the disputed discharges was the effect that the de-partmental absences and tardies was having on produc-tion. Moore testified that the end-of-year normal was toincrease production, to fill by year's end all pendingorders. Burgess testified that Moore placed a burden onthe department to double production from four loadersto eight loaders per month. Moore's version would havepassed by years end 1977 and admittedly Moore did notinvestigate the punctuality of the department until Janu-ary. Burgess' version would have continued into 1978z' Director of Industrial Relations Bellatti testified that the timeclocksin use during 1977 and through June 1978 were individually set by main-tenance. When complaints were lodged respecting the lack of synchroni-zation of the various clocks, maintenance would reset each clock manual-ly. The whistle likewise was manually set. The new semplex clocks arecomputerized and reset themselves and the whistle from a master clock.causing considerable consternation for any and all fail-ings of punctuality, particulary in view of Moore's denialof Burgess' repeated request for additional employees onthe payroll. The transparency of either version is appar-ent from the preceding discussion of the means andmanner of effectuating the disputed discharges. I find theassigned motivation completely unacceptable not onlydue to the critical conflict between Respondent's princi-pal witnesses but as a completely implausible explanationfor Respondent's actions. If Respondent felt that ab-sences and tardies were serious and were in fact effectingproduction in January and February to an extent that amore definitive rule was necessary, such a change wouldhave been plantwide not limited to the stores department(most departments work on the L-800 loader and eachhave pending orders to process), and most importantlycommunicated explicitly to the very employees needingto improve both their production and punctuality. There-fore the real motivation must be found somewhereelse. 22Respondent argues that Moore had no knowledge ofunion activity by Wagnon, Doss, or Young, and Burgesshad no knowledge of union activity by Young. Moorenot only admitted he knew of Wagnon's breach of theno-solicitation rule but also that Burgess immediatelyupon seeing Wagnon display a union button reported thefact to him. Doss and Young credibly testified to display-ing union buttons and handbilling employees at the maingate. Both Moore and Burgess knew of the union activi-ty by employees in late 1977 particularly the handbilling.Although Moore doubts that Young knows who he isthat does not gainsay Moore knowing who Young is.Moore spends enough time in the department to see em-ployees, that he recognizes as stores employees, goofingoff during working hours. Doss' testimony that Burgesssaw his union buttons is well supported by the use ofbuttons by employees and the closeness in which thestores employees work in the department plus the circu-lation some employees get driving the scooter through-out the plant. Further, notwithstanding that Respondentdenies knowledge of union activity by Moore and Bur-gess relative to Doss, Young, and Wagnon, Respondentargues its knowledge of Bradford's lack of union activity.Knowledge of lack of union activity emanates from thesame source as knowledge of union activity. I concludethat Moore and Burgess had knowledge of the union ac-tivity of Wagnon, Doss, and Young prior to their respec-tive discharges. Further, I conclude that the motivationfor their discharges was their union activity. I note par-ticularly the absence of any substantial evidence to sup-port any other motive advanced by Respondent. Re-spondent's purported reasons are therefore pretextual.Accordingly, I find that Respondent violated the Act bydischarging Wagnon, Doss, and Young. The testimonyof supervisors that Young could have been dischargedfor excessive tardiness; that Young failed to report hisabsences; that Young's excuses for his absences were notsufficient; that Wagnon and Doss could just as well havebeen discharged for excessive absences; that Doss was12 Shattuck Denn Mining Corporation (Iron King Branch) v N.LR.B.,362 F.2d 466, 470 (9th Cir. 19661 MARATHON LETOURNEAU COMPANY365written up the day after his discharge for a miniscule in-cident which obviously occurred a day or more beforehis discharge; that Young was written up after his dis-charge apparently for facilitation of a possible theftwhich may or may not have occurred within the lastmonth or so and which may or may not have been as-signable to Young; and that Young was mistaken becausehe actually engaged in union activity only 1 week beforehis discharge is an attempt to shore up a defense that isotherwise lacking substance and bolsters my conclusionsthat the reasons for discharge were pretextual and thatRespondent's actual motivation was based upon demon-strated union animus.23c. Richard Wade and Richard EastWade has been employed by Respondent on four dif-ferent occasions beginning in 1965 as a welder trainee.Each employment term was as a welder. During the timeWade worked under Alford (approximately the last 2years) he did not receive any reprimands relating to hiswork habits or how much time he spent conversing withother employees. Wade testified that he, as well asothers, talked during the workday but Alford has notdisciplined anyone for talking too much.Wade's union activity was examined earlier in this de-cision but a portion bears repeating.24Wade testifiedthat he began wearing union buttons during work afterJanuary 30. On at least one occasion, in February, Fore-man Alford commented on Wade's union button. DuringFebruary the small parts fabrication department wasworking 9-hour days beginning at 6 o'clock each morn-ing but Wade exercised his option not to work the Ihour overtime each day. Wade started work each day at7 a.m. On February 10 Wade arrived several minutesbefore 7 a.m. When the whistle blew Alford came to hiswork station at 7 a.m. and told him to have certain endbells inspected and moved out of the department, then toset up end bells for welding. Wade went to get an in-spector and wrote up the move ticket for the end bells.He waited in the office area for an inspector and severalminutes later the inspector arrived with Alford. Thethree looked at the end bells and the inspector okayedthem for shipment. Wade then alerted the forklift driverto bring an empty pallet and pick up the end bells justinspected. East helped him get the end bells on the palletand told Wade they would be welding together. Theforklift came to pick up the end bells at 7:20 a.m. andmoved them out of the department. East then questionedthe amount of weld on one end bell he was to weld.After inspecting the print and comparing it with the endbells that needed welding, consuming approximately 5minutes, they began getting their tools-and-jig setup.25As Wade was getting his chipping gun out of his tool-box, Alford came up and handed him a stop card. Alfordsaid, "1I am going to give you plenty of time to talk23 I have not considered the General Counsel's argument or support-ing tables appended o his brief relative to hours Aorked or hours paidfor the central stores employees No such issue is before me24 See sec III1B.2.2 Wade testified without contradiction that a new print had been re-leased I week prior to his discharge which changed the amount of weldneeded on end bells and allowing for overlapped weldsabout hot rods. I want you to put your correct name andaddress on this stop card and give me the Companyequipment that you have got." Alford then turnedaround to East. Wade tried to tell Alford that they werenot talking hot rods but were talking about the weld onthe end bells and the print. Alford walked away. Wadegathered his personal belongings and left the plant.Wade's stop card reads, "Fooling around too much can'tget started to work in the morning-warned severaltimes before about wasting time."East has been employed since 1971 with several breaksin tenure for various reasons. He has worked in the smallparts fabrication department since December 1974.During 1975 when Alford's predecessor was foreman,East received a reprimand and writeup for backtalk butsince that time he has not received any reprimands orwriteups. All employees in the department waste a cer-tain amount of time, but Alford has never complained.Alford has not disciplined East for any reason sinceAlford became foreman. East, for one reason or another,has seldom worked the hour overtime each day prefer-ring to start work at 7 a.m. rather than 6 a.m.East attended the first union meeting in November1977 and signed an authorization card. The last week inJanuary he distributed handbills at the main gate be-tween shifts and distributed authorization cards in theplant. He also wore union insignia pasted to his weldinghood. Shortly after East displayed the union insignia onhis welding hood Alford told him that he was taking toolong in the morning to get his welder hooked up. Alfordstated that East was worrying too much about the unionand not enough about his job. Alford told East that hehad better straighten up and get more work done andless talk about the union. This was the first time Alfordhad said anything to him about his work, but thereafterAlford would come by and complain about his work.On February 10 East came in late. He clocked in at7:07 a.m. Upon arriving at his work station he was metby Alford who told him to weld end bells and that Wadewould set them up. About 7:15 a.m. Wade came to thedepartment to get some end bells moved. He helpedWade get the pallet set up then talked with inspectorCharlie Winn and inspector-trainee Curtis Clark aboutthe end bells. East found three end bells under the palletwhich had been cracked and needed to be welded. Thematerial handler brought the forklift in and removed thegood end bells about 7:20 a.m. East questioned theamount of weld needed and Wade showed him the printdisclosing approval of an overlap of the welds. Both heand Wade began getting their tools together on the jig.At this point Alford came over and gave Wade his stopcard and then came to East. Alford told East he wasgoing to give him and Wade all the time they wanted totalk hot rods. East testified that Alford stated that he hadbeen a goof-off for the last 2 years. Alford gave East hisstop card and sent him to personnel. East's stop cardreads, "Can't get started to work in the morning hasbeen warned several times before about wasting produc-tion time."Alford testified that he had trouble in his departmentkeeping all the employees busy. There was a certain 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDamount of talking and visiting that went on depart-mentwide. Alford stated that he has written up employ-ees for talking too much and for not working when theyshould be working and on occasion has not written upemployees. He has written up Wade and East for beingtoo slow starting in the morning and for being awayfrom their work station visiting. The latest writeup em-phasized to both that if it happened again each would beterminated. Alford said he showed each writeup toWade and East even though company policy did not re-quire it. Although he did not write up either Wade orEast for taking too long on breaks, he stated that theyalways got a soda and candy bar and talked. Alford ex-plained that the breaks are neither scheduled nor timedand each man can take a break when he is caught up.Alford testified that he observed union insignia onWade's and East's work clothes about February 1.Alford, on February 10, made the decision to dis-charge Wade and East. He did not discuss the reasonsfor the discharges with any employee or supervisorbefore making the decision. He observed their conducthimself and decided to discharge them. Alford had notdischarged any employee before for the same reasons hedischarged Wade and East. Both Wade and East weredischarged for not starting work on time and wastingproduction time. Alford recalled the following:When the whistle blew he told Wade to make out amove ticket on some end bells and have them inspectedand moved out of the department. He also told Wade hewould be setting up end bells. At 7:15 a.m. he saw Wadetalking to different people in the department. Wade wasvisiting with Herb Lovell, Red Rogers, and J. W.Brooks. At 7:30 a.m. he saw Wade in his work areastanding by the heater so he wrote up a stop card.Between 6 a.m. and 7 a.m. he saw three end bells thatthe night shift had gouged the bad welds out of. WhenEast came to work he told East to rework the three badend bells and to weld end bells with Wade that day. Hehad not seen East doing anything that morning otherthan standing by the heater, so he wrote his stop card atthe same time as he wrote Wade's.Alford walked to the work stations and gave Wadeand East their stop cards. When he got there Wade didnot have any tools out but began taking them out whenhe saw Alford approaching. East only had his chippinggun out and had not welded what Alford told him toweld. The bad end bells were turned on end but werenot welded. Alford did tell Wade that he could now talkhot rods all he wanted to. When he gave East his stopcard, East said to Alford, "One of these days you aregoing to start home, and you ain't going to make it."After Wade and East were terminated an inspectortold Alford that he had already seen the end bells atWade's work station and they were passed for inspec-tion. Upon review of East's timecard for February 9Alford found that he had welded an hour on end bellsthe day before. Alford also stated that one weld on theend bells had been changed by engineering about Febru-ary 1 but he did not know the job number associatedwith that changed weld. There are eight different jobnumbers for welding end bells and he does not rememberwhat they are nor what welding job each is associatedwith. Alford did not think that East's -hour job taskperformed on February 9 was the same job task he hadassigned East on February 10. Although Wade's dis-charge consideration included visiting, Alford did nottalk to any of the employees he said Wade visited themorning of February 10. Alford observed both Wadeand East between 7 a.m. and 7:25 a.m. from his officewhere he stated he was sometimes standing and some-times sitting.Respondent offered employees J. W. Brooks, C. J. Ste-venson, Soapy Meyers, and Weldon Dorsey as witnesses.Each testified that Wade and East wasted more timethan anyone else in the department.The record shows that subsequent to their dischargeWade and East protested that at the time of their dis-charge they were discussing the very end bells thatAlford said they had not worked on. In addition, Eastprotested that he was discharged because he was a unionorganizer. Bellatti, who was present in personnel, toldEast that he was terminated for poor work performanceand that he was not protected for unsatisfactory per-formance during a union organizational attempt.Analysis and ConclusionsAlford discharged both Wade and East for failure toget started to work soon enough after their shift started.The period of time contended to be wasted is approxi-mately 20 minutes. Respondent argues that both Wadeand East were warned about wasting time prior to theirdischarges and points to the language on each employ-ee's stop card.26Alford stated that he showed each EIRto Wade and East after he wrote them up contrary tothe company rule which does not require such disclosureto the employees. Wade and East deny Alford evershowed them an EIR or discussed their work habitsprior to the union activity. Alford's disclosure that hedoes not writeup every employee for all infractionsplaces an additional burden on the resolution of the factissue. An oral criticism of an employee is more easilyforgotten (particularly when not accompanied by em-ployee protest or discipline) than written criticism.Wherever oral discipline replaces written discipline theobjective value as a future deterrent suffers much thesame as any discipline program that does not utilize ob-jective standards to measure the ultimate effect of priordiscipline. Without standards an employee does notknow at any one time where he stands on the ladder ofdiscipline. East thought the employer had a three-timerule for discipline: warning, suspension, then discharge.Respondent argued that the published rules clearly showno such graduation. The published rules do, however,allow for discipline ranging from reprimand to disciplin-ary layoff, to termination of employment, so East's un-derstanding is not completely without the realm ofreason or the company rule. Where the two part compa-ny is in the administration of the rule. In my view, if dis-cipline under any rule is to have meaning the employeesshould be able to chart their respective positions based2 1 find thc prior warning language on each stop card somewhat sus-pect. however my findings are in no way based upon the language of thestop cards MARATHON LETOURNEAU COMPANY367upon past written disciplines. Respondent's administra-tion of the rule makes no provision for accumulation ofdisciplines by the employee. Alford's implementation ofthe same rule denies an employee the basis for accumula-tion of disciplines. The employee, therefore, is left withan unknown as to what will happen next. Leadman Ste-venson stated that the one EIR he issued he attempted tohave the employee sign because someone had told himthat was the procedure. Whomsoever the source, itwould appear, it was not Alford or management. Re-spondent's rule does not require it and the printed formmakes no provision for employee signatures. Thus, Re-spondent's rule makes the accumulation of discipline,necessary to support discharge, whatever its preferenceis at the time. Although judgment is a matter for Re-spondent, where union sympathizers are disciplined incircumstances evincing disparity the burden is on Re-spondent to show equal treatment for all employees. Nei-ther Respondent's rule nor Alford's application of therule evinces equality. In the last analysis the opposite isshown. The fellow employees who testified that Wadeand East wasted time were nonspecific. It was collective-ly nondetailed and conclusionary in response to leadingquestions. With the exception of Meyers' statement thatthe work stations of Wade and East were farthest fromthe break area, I find nothing of probative value in thetestimony as a whole. Further, Brooks, while on thestand, did not allude to the alleged fact that Wade wasvisiting him on the morning of February 10. The othertwo employees named by Alford as being visited byWade were not called to testify.Assuming arguendo, if Alford did show the prior wri-teups to Wade and East his arbitrary determination ofwho to writeup and for what, or who not to writeup, in-fluences the weight to be given to the prior disciplines. Iconclude that the prior writeups, whether or not theywere disclosed to Wade and East, have very little proba-tive value in determining the lawfulness of the dis-charges. I find therefore, that the discharges are not anautomatic consequence of events as Respondent argues.It may appear that any enforcement of discipline underthe Employer's rule, and especially by Alford, wouldsuffer similar conclusions, but that it is not the case. Anemployee may engage in conduct that would cause hisdischarge in any event. The question becomes: DidWade and East engage in conduct warranting dischargein spite of their union advocacy? I find the question an-swered in the negative for the reasons stated hereinafter.Wade admitted he was told to have some end bells in-spected and get them moved out of the department.Wade credibly testified that he sought out the inspectorand did in fact have the end bells moved out of the de-partment. The testimony lies uncontroverted. Alford didequivocate on the inspector in the department but didnot substantiate that Wade did not have the end bells in-spected. Neither did Alford question the movement ofthe end bells out of the department by Wade.27Alford27 The material handler that Wade testified had moved the end bellswas not called io testify.stated that he assigned Wade and East to work togetheron end bells but does not deny the testimony of Wadeand East that they worked together in moving the endbells out of the department. Alford assigns Wade's visit-ing with other employees as the spark for discharge andenumerated those employees visited. Alford did not,however, question the employees to confirm that Wadewas in fact visiting before he discharged Wade. Brooks,as stated earlier, was called by Respondent to testify butdid not mention the alleged visitation. East admittedlywas instructed to rework three end bells prepared by thenight shift the evening before. The instruction to Eastwas sometime after 7:05 a.m. because he clocked in after7 a.m. Alford did not see East visiting other employeesor doing anything at all. Alford's vantage point in hisoffice may disclose arcs made by welding but it hardlygives Alford a view of the work station separated fromhis office by other work stations. Wade and East testi-fied, without contradiction, that the three end bells to bereworked were found under the pallet full of finishedend bells after it was moved out of the department.East's testimony that he questioned the weld to use onthe end bells is supported by the credible testimony ofWade, and Alford's admission that a welding change hadbeen made shortly before by the engineering department.Wade's testimony showed that East's inquiry was basedupon the exact change which had been made in theprint. The testimony offered to show that East was fa-miliar with the weld on the end bells, though credited asan accurate account of East's job task the day before, itis discredited as the same job task that East was assignedon the day of discharge. Alford admitted that there wereeight welding operations on the end bells and he couldnot identify any by number. The timecard entry there-fore does not dispute Wade's nor East's testimony ofconsulting the blueprint. Alford's testimony shows thathe did not know what East had done or was doing priorto the time he gave East his stop card. It was only whenAlford got to the work station with the stop card that hesaw East had his chipping gun out of his tool box andthat the end bells were standing on end contrary to theposition in which he had last seen them. I credit East'saccount of Alford's remark when he handed East hisstop card. Alford stated that East had been a goof-off forthe last 2 years. I find the remark instructive of Alford'stolerance of East's habits prior to the union activity ascontrasted with the discharge less than 2 weeks afterEast displayed union insignia while working. One canonly conclude that Alford had Wade and East mentallyassociated as one and targeted his discharge.It is abundantly clear to me, from the record as awhole, that wasting of production time by Wade andEast, to the extent contended by Respondent, did notoccur on February 10. Therefore, considering the timingof the discharges relative to union activity in the depart-ment and the absence of compelling reasons for dis-charge. I find the assigned reasons for the discharges ofWade and East are pretextual and the real reason wasthe open display of union sympathy by Wade and East 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDon February I and thereafter.28Accordingly, I find thatRespondent has violated the Act by the discharges ofWade and East.d. Billie Sanders and Vickie MayoSanders began employment in August 1977 as a spotwelder on the carrier assembly line. His regular shift was7 a.m. to 3:30 p.m., but he may begin at 6 a.m. occasion-ally to make a 9-hour day. Prior to January the carrierline had averaged about 75 parts an hour with the excep-tion of the presses which are the second operation in theline. The presses usually worked only 8-hour shifts toproduce the average whereas the other operations fre-quently worked a 9-hour day to meet production quotas.Although there is an average hourly quota it is not static.The quota may increase or decrease due to customer de-mands. When the customer requires more the line isasked to produce more. On occasion when the line wasasked to produce more Sanders asked if he could workovertime to get the extra production but Wilkerson saidthe production had to be in 8 hours. Seventy-five partsan hour would produce approximately 16 cartons a day.Each carton contains 34 completed parts. Billy Craig,Sanders' partner on the spot welder, in late 1977 hadbeen terminated because he could not set up enoughparts for Sanders to spot weld 75 an hour.Approximately mid-January Foreman Wilkerson beganasking the line to produce about 100 parts an hour withthe exception of the presses which were asked to pro-duce 125 parts. Seldom did the presses produce the 125quota or the remainder of the line produce 100. On Janu-ary 12 Wilkerson moved Sanders to the automaticwelder, a one-man operation, because Sanders was talk-ing too much on the spot welder. This same day VickieMayo was hired to work on the spot welder. During thefollowing week Wilkerson was prodding the line to pro-duce 100 parts an hour. He met some opposition to thequota because employees felt it was too high. Amongthose employees complaining was Sanders and Mayo. OnFebruary 3, an occasion when Wilkerson was proddingSanders to produce more and get out enough for 25boxes, a verbal altercation ensued. Sanders was given theoption of getting his production up or leaving his em-ployment.29Sanders decided to stay on the job. On Feb-ruary 7 Sanders was moved back to the spot welder towork with Mayo. This same day Wilkerson told Sandersand Mayo to concentrate on production and get out 100parts an hour. Both employees complained that 100 partswere too many and Wilkerson asked if they would workover to get more parts. Each replied, "No." Wilkersonordered a timestudy of the spot welder operation to de-termine the hourly rate for parts. The timestudy was ac-complished by the industrial engineering department onFebruary 12 and 13. The study showed 102 parts an houras a valid quota. Wilkerson informed Sanders and Mayothat 102 parts could be made per hour but just get 100 tomeet the quota. Both Sanders and Mayo protested thequota but Wilkerson said the customers' requirements2R Shattuck Denn Mining Corporation supra; N.L.R.B. v. Dorns Trans-portation Company, Inc.. 405 F.2d 706 (2d Cir. 1969).29 This altercation and Sanders' involvement in union activity was de-termined in sec. I11,D,I.had to be met. The following day Wilkerson took thewhole line outside the building into the yard. He toldthem of the timestudy and that he expected 25 boxes perday or 100 parts an hour. All the employees were toldthat those who did not meet the quota would be writtenup for the failure and three writeups would mean termi-nation. The line then returned to work.30About 3:20 p.m., Wilkerson asked the employees onthe line to stay long enough to finish the partial cartonbecause it would fill the truck and it could leave. At thistime 14 to 15 parts were needed to complete the carton.At 3:25 p.m. Bob Ewing, the leadman, saw Sanders andMayo take off their gloves. Sanders left to wash up.Ewing asked Mayo if she was going to help finish thebox. Mayo asked if it meant working over and Ewing re-sponded that he did not know. Mayo said she would notstay past 3:30 p.m. Wilkerson came up and Ewing re-ported the incident to him. Wilkerson called to Mayobefore she got to the wash area and they began talking.Wilkerson was explaining to Mayo the amount of timerequired to finish the carton and how the pay would befigured (the line was already on overtime) when Sandersapproached and began arguing with Wilkerson. Wilker-son told both Sanders and Mayo if they leave don'tbother to come back tomorrow. Sanders became loudand belligerent and wanted to know why he and Mayowere fired. Wilkerson replied that they were not fired.He considered that they had quit. Mayo stated thatSanders was hollering at Wilkerson who was trying totalk to Sanders but when Wilkerson couldn't be heard hejust walked off. Sanders and Mayo left and went to per-sonnel and talked to Buddy Stahl. Stahl said they weresuspended pending a final determination. Mayo signedthe statements she gave to Stahl but Sanders did not signthe statement he gave to Stahl. The stop cards for Sand-ers and Mayo show that each were discharged on Febru-ary 16 for unauthorized leaving of the work area and re-fusing to work overtime.3aMayo testified that the day she was hired Wilkersonasked what her prior employment was. She stated Schlitzand Wilkerson asked if the teamsters were there and hadshe been a member. Mayo replied that she was a memberand had a withdrawal card. She also told Wilkerson thather husband worked at UPS which was also teamsters.Mayo admitted that she did not list the Schlitz employ-ment on her application in January. Mayo also gave outtwo union cards but did so in an area where no supervi-sor could see her. She also talked to some of the employ-ees handbilling between shifts as she left the plant.Mayo stated that the day she was discharged by Wil-kerson she quit at 3:25 p.m. because she understood shewould not be paid overtime. Mayo testified that Wilker-son did not attempt to explain the time and pay situationto her before she left the plant. Bob Ewing had told her:'U The above is based upon admissions and undisputed testimony fromall witnesses.ai The above is a composite of testimony from Ewing, Wilkerson,Mayo, and Sanders. The portions of the testimony concerning the cursingbetween Sanders and Wilkerson and the glasses-throwing incident ofMayo are disputed, however, I do not consider them germane to my de-termination and therefore have not repeated them here. MARATHON LETOURNEAU COMPANY369they would not get paid for the time and that the otheremployees were doing it just to be human.Employees Ewing, Ross, Walker, and Tanner testifiedthat Mayo never mentioned the union to them nor didshe display any union insignias. Each testified also thatSanders was difficult to get along with.Montgomery testified that the day before Sanders wasdischarged Wilkerson was talking to her at the press andsaid that Sanders talks too much when he should beworking.Wilkerson testified that overtime is not mandatory andhe usually gives the employee the choice, unless it is asituation where an order has to be finished and then heexpects all employees to work to finish it. In the past hehas told employees to stay and finish a particular orderand they have done so. Mayo had not been asked beforeto stay to finish an order but Sanders had been asked andhas stayed.Analysis and ConclusionsThe General Counsel alleges in the complaint thatSanders and Mayo were discharged on February 14. Re-spondent's answer admits the allegation as alleged butRespondent's evidence establishes a suspension by Wil-kerson on February 14, and a discharge by the personneldepartment on February 16. These circumstances do notpresent a conflict because, in my view, Wilkerson'saction was tantamount to a discharge on February 14without regard for the personnel department's activity.With the exception of the union activity of Sandersand Mayo and the circumstances surrounding Mayo quit-ting production at 3:25 p.m. on February 14, there islittle dispute over what occurred. My previous findingon Sanders' union activity encompassed all the evidencefrom which knowledge of the Company could be in-ferred. Therefore, Sanders' discharge, viewed indepen-dently of Mayo's, is unrelated to union considerations.However, the undisputed facts show that Sanders andMayo worked as a team and quit as a team on the criti-cal day. Due to a possible association of the two I shallconsider the facts surrounding both discharges.Mayo's testimony of her discussion with Wilkerson onher first day is intended to establish her union activityand Wilkerson's knowledge thereof. Although Wilker-son's denial was simple, I credit the bulk of his testimo-ny. Wilkerson appeared straightforward and not hesitantto recall the events. I was impressed with his demeanorand general attitude on the stand. Mayo, on the otherhand, appeared determined to tailor her testimony to herbenefit rather than honestly recall all the facts. I find thatadmissions contrary to her direct testimony which cameout on cross instructive of her veracity. I have previous-ly discredited Mayo in this decision and I find I cannotcredit her now. The inconsistencies and contradictions inher testimony cause me to discredit her on most all criti-cal points particularly the testimony relating to her unionactivity and Wilkerson's knowledge of it.3232 The testimony of tilhe other line employees was limited but the Gen-eral Counsel's witness offered no testimony of Mayo's union smpathiesMayo's alleged reference to Schlitz as to her former employment skipsthree former employers and reaches back 4 years.In addition I credit the testimony of leadman BobEwing relative to Mayo's questions of working past 3:30p.m. wherein he testified that Mayo only asked if the em-ployees were going to work over. Further support forthis resolution is found in Mayo's signed admission topersonnel man Stahl and Sanders' admission that Wilker-son asked them to work long enough to finish the cartonso the truck could leave.Contrary to the General Counsel's argument that Wil-kerson came down hard on Sanders after the union activ-ity the facts show clearly that Sanders' production suf-fered because of his proclivity to talk too much andprior to any alleged union activity. Mayo herself ac-knowledged that Wilkerson was always telling Sandersto speed up and keep it moving from the day she washired. Conversely, Mayo testified that Wilkerson nevergot on her to keep up production when according to herWilkerson had knowledge of her union involvementeven before he was alleged to have known of Sanders.The undisputed facts show that Wilkerson wantedmore production from the spot welder even before thealleged union activity began. He also wanted increasedproduction from the presses and eventually he discussedthe production needs with the entire line. It is clear tome that neither Sanders nor Mayo was happy with thenew quota nor did they feel they could produce such aquantity. Sanders knew that his prior partner had beenterminated for failure to meet a quota less than Wilker-son expected at this time. Even the General Counseladmits that Sanders and Mayo would have been dis-charged soon because of low production. I view this ad-mission as acknowledgement that Sanders and Mayowould not or could not improve. The advent of the ti-mestudy and Wilkerson's pronouncement that the pro-duction had to be done in the scheduled time or sufferdiscipline was more than Sanders and Mayo couldstand. :' Wilkerson had denied them extra time so whenhe asked them to stay extra and finish the last remainingcarton they refused. Sanders had been told previously tostay in such circumstances but Mayo had not. Mayo didknow what the company rules were as a result of herprior employment and familiarity with the employeebooklet. Her protestations, that she feared she would notbe paid for working or that by the company rule she hadto be out of the plant within 15 minutes of shifts' end,offered as her reasons for not continuing to work are to-tally implausible and unpersuasive. I conclude that Sand-ers and Mayo refused to stay and help complete thecarton in a spirit of noncooperation with Wilkerson. Wil-kerson had requested their presence as required by thecompany overtime policies with respect to pressing cus-tomer product deliveries and Sanders and Mayo had ar-bitrarily refused. The other employees stayed to finishthe carton without the help of Sanders and Mayo. IfWilkerson's request involved hours there may be roomfor argument but here the time involved was only min-3 The evidence regarding the supporting purpose for some employeesworking 9-hour days and others working 8-hour days is incomplete but itis clear that on February 14 the entire crew was working a 9-hour day.Apparently. machine breakdowns cause subsequent overtime to make uplost production. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDutes. I find that Wilkerson's discharge of Sanders andMayo was based upon the unexplained refusal to work asrequested and was not motivated by any impermissibleconsiderations such as the union activity in the plant.Therefore, I find that Respondent has not violated theAct by discharging Sanders and Mayo.e. George BrewerBrewer was hired by the Company June 2, 1977, forthe second time. He had worked for the Company in1971. When hired in 1977, he asked to work in Turner'sdepartment so he could be a helper to Rapp. He was as-signed to that department to work the 4 p.m. to 12:30a.m. shift. Rapp, in Turner's absence, assigned him abuffing job but Brewer did not like it. Brewer stated thatit was a boring, miserable job; the same thing over andover and the glass particles would get on your clothes.After working four nights on buffing he laid out of workso he would not have to do anymore buffing. If Turnerassigned Brewer a job he did not like, he would tellTurner he did not want to do it and Turner would assignhim something else. Brewer testified, "Me and Turnerwere real good friends then. He knew I would work ifyou gave me the right job."Brewer began his union activity shortly after the firstunion meeting in November 1977. Brewer testified thatBellatti saw him handbilling and on one occasion, ap-proximately December 5, 1977, a gate guard requestedhis name, badge, and department number to report hishandbilling activity. Brewer was due a merit raise De-cember 2, 1977, but did not receive it in his pay. On De-cember 16, 1977, he went to the office to check on hisraise and spoke with a clerical, Tippitt. Her check of therate card revealed Brewer's receipt of the merit raiseplus the general increase. She said it must be a computerfoulup because it was posted, and he should have gottenit. Brewer then went to see Bellatti to check on the raise.Bellatti told Brewer he would check on the raise.Brewer then told Bellatti he wanted to get Fox off hisback because Fox was riding him during working hours.Brewer said Fox did not have to harass him like he wasdoing just because Brewer was a union organizer.Brewer yelled, hollered, and sang a lot and Fox told himto stop it. Brewer said the employees liked it and expect-ed him to do it and it was not hurting anyone. Breweralso stated that Fox insisted that he buy his own toolsand quit borrowing Turner's. Brewer testified that hewas due a reclassification and pay increase if he usedtools so he told Fox that when he got the increase hewould buy the tools. The next day Turner gave Brewera toolbox and several tools. Brewer bought pliers and theCompany furnished sockets. In early January, Brewer,during working hours, began wearing a Teamsters vestwith several Teamsters buttons pinned on the outside.On January 3 Brewer damaged an outside door with aforklift. He claimed the door was faulty when he report-ed it to Fox. He told Fox, "We both met at the door andhe stopped it, or the door slid down or something, but Ihit the bottom of it." The next day, Brewer stayed homeon Fox's orders pending an investigation. On January 6Brewer was suspended by Bellatti who also stated thatBrewer's raise would be suspended until February 1.Brewer again asked Bellatti to have Fox stop his harass-ment. Brewer told Bellatti that he suspended him be-cause of the union. Bellatti responded that he did notcare about Brewer's personal life. Bellatti also told himthat additional damage to company property could resultin discharge.On January 17 Brewer was moved to the oven. Hetestified that the oven smelled terrible and was a miser-able job. The ventilation and air conditioning was badand created a health hazard. On January 25 Brewer wasbeing instructed by Turner on how to do a certain joband Brewer told Turner that he did not know what hewas doing. Brewer had come out of the oven and hol-lered his criticism to Turner. Fox heard of the incidentand told Brewer to stay in the oven and work by him-self. Brewer testified that Fox forbade him asking Turnerfor help. On January 26, Brewer, during shift, calledChuck Jones, the safety director, at his home and report-ed that he was afraid to work alone in the oven. Jonescame to the plant that evening and told Brewer that hecould have help whenever he needed it. The followingnight Brewer dropped a D-7 armature weighing approxi-mately 3,000 pounds. He stated that a cable on the hoistwas faulty and had been declared unsafe but he was toldto use it anyway. Brewer further claimed that a home-made hook was unsafe because it did not have a safetylatch and that all the equipment in the oven was old.Brewer also stated that the company safety man told himthat the oven and equipment had been inspected byOSHA and was certified safe.On February 2 Brewer asked Bellatti about his raisethat had been suspended and Bellatti told him the raisewas canceled because he dropped the armature. Bellattialso told Brewer to talk to Fox. Brewer testified thatFox screamed at him that he doubted Brewer wouldever get a raise and he was not going to get any help inthe oven. Brewer stated that he suggested a ridge aroundthe table in the oven to a safety man who expressed thatit was a good idea, but later Plant SuperintendentMalone said the table would not be changed.On April 4 Brewer asked Turner and Whitwell, thesupervisor of the oven crew on days, to help him get onthe day shift. Turner said he could not help andWhitwell suggested he talk to Fox, so Brewer took hisrequest to the president of the Company. Shortly thereaf-ter Plant Manager Dan Jones, Malone, and Fox came tothe oven. Brewer testified that Malone said, "Don'tworry about getting on days or in the evening. You arenot going to be here that long anyway." During shiftSaturday, April 22, Brewer dropped another armaturebut it was an L-l which is slightly larger than a D-7.Brewer claimed that the faulty hook became disengagedallowing the armature to roll off the table. He could notstop the armature because he did not have his gloves onand the armature was hot. He had blocked it with sever-al bolts instead of using wood chocks. Brewer said thewood chocks were not in the oven at that time. OnMonday Fox learned of the damaged armature and sus-pended Brewer. On April 25 Bellatti discharged Brewerfor repeated damage to company property. MARATHON LETOURNEAU COMPANY371Brewer testified that he did not know of any other ar-matures being dropped in the oven but employees else-where dropped them all the time without being disci-plined. Brewer stated that it was no big deal to drop anarmature. He had dropped several others which he im-mediately repaired and they were used. After droppingone armature he requested a special hook and engineer-ing made him the hook. Chuck Jones told him it wouldnot work but Brewer tried it. He discarded it shortlyafter he got it. Brewer stated that Stanley Turnerworked in the oven by himself before he was assignedthe job in January; however, Turner did not do thevolume of work that he had to do. Brewer acknowl-edged that on the day shift Stanley Turner's son worksin the oven himself most of the time. Brewer stated thathe heard that the Company had used the second arma-ture he dropped. Brewer acknowledged that Fox,Turner, and leadman Ritchie had spoken to him on sev-eral occasions about talking too much to employees whoare working, yelling, and hollering, not doing a job com-pletely, damaging parts and not using the equipmentproperly. Brewer did not recall seeing any writeups re-ferring to these past instances however. He did remem-ber Ritchie making a note once on a damaged small ar-mature.Haskell, a material handler, testified that he ran into adoor with his forklift and knocked the glass out but wasnot disciplined for it. On another occasion he was carry-ing three L-l armatures with his forklift to the electricbuilding to be wired. He hit a hole in the floor jarringthe armatures off the skid onto the floor. Two of thethree armatures were damaged. He was not disciplinedfor the accident. Haskell also dropped some motorswhich were damaged but the forklift chain gave way soit was not his fault. Haskell was a union supporter andwore his button while working. He had his union buttonon when he damaged the motors and armatures. Shortlyafter the armatures were dropped the Company changedthe design of the skid and gave the new skid to Haskellto use. Haskell stated that his foreman, Gray, has notwritten him up for any of the damages as far as heknows.Parker, a motor winder in Brewer's department, testi-fied that the L-l armature dropped by Brewer was re-pairable because the damage was slight. In the past hehas simply knocked coils back out so they are straightand sent the damaged piece to the next operation. Parkerstated that when he first viewed the L-l only the coilswere bent. The commutator and risers were not damagednor was there any inside damage to the coils. Rapp andhe beat the coils back straight and it was OK. We tookabout 2 minutes to straighten out the coils. Parker statedthat he has done all the operations in the oven and onseveral occasions worked in the oven by himself. He hasnot had any equipment failures or dropped any armatureswhile working in the oven.Tolbert, a dome #2 employee, testified that he lookedat the L-l armature that Brewer dropped while it was inhis department. The only damage he saw was to thebanding. A piece was torn away from the band. Thecommutator looked like it was in pretty good shape. Tol-bert saw another armature with a badly damaged com-mutator about the same time that Brewer dropped the L-1. He did not know whether that commutator was re-worked or not. Tolbert stated that his identification ofthe armature he inspected, as "Brewer's," is based uponwhat other employees told him. He did not know wherethe salvage area of stores was and had never been there.Coppedge, a motor winder, testified that he only sawcoil damage to the armature that Brewer dropped but hedid not go over the armature thoroughly. Coppedgestated that they repair damaged coils all the time but hedoesn't do the repairs himself. Neither does he test thearmatures. The next day he saw the material handlertake the armature to salvage and he did not see it again.He stated that minor damage is never sent to salvage.Coppedge saw another armature damaged on May 6 andas far as he knew it was repaired. He believed it was thesame as an L-l. He stated that even those that he saw orthought were repaired could be eventually scrapped be-cause he does not see them again. Coppedge recalledthat about 1-1/2 years ago he and Impson dropped a 700KW motor and neither was disciplined for it. Thedamage was slight and immediately repaired. He statedthat we have things that people just made up there topick up stuff with and it was all old.Hampton, a forklift driver, testified that he never hasdropped an armature. He does not handle the new ones,he only handles scrapped armatures. He washes themand takes them to salvage where they take them apart.He has not told any employee that he dropped any arma-tures. Hampton works under the supervision of Whitwellbut has never worked in Foreman Gray's department.Hardee, a motor winder, winds the coils on most ofthe L-l's in the shop. He saw the L-l Brewer droppedby his workbench the Monday after it was dropped. Heinspected it and found damage to the coils, banding,risers, and the commutator. He did not check the arma-ture out electrically but it could not be mounted in theshape it was in. Hardee stated that you would not beable to put a pinion on the shaft because of the bentmetal band under the coils. If you beat out the metalband to accommodate the pinion the beating wouldprobably damage the coils further. The equalizers underthe coils could be damaged but you can't tell withouttaking the banding wrap off the coils completely and re-moving the banding wrap could further damage the coilstoo. Neither he nor Mack Ray picked up the armature towork on it. Hardee did put it in his banding machine butdid not do any work on it. Hardee did not electricallytest the armature.Stanley Turner testified that he saw Brewer run intothe door with the forklift. As Brewer approached thedoor and it started up he had his head turned talking tosome girls. He continued moving the forklift while talk-ing to the girls and hit the door. He had not raised thedoor high enough to clear the forklift in the first place.Turner was working the night Brewer dropped the L-larmature. He had the armature moved out of the ovenand told Rapp and Parker to try to beat out the coils.After several minutes of beating, with little or no prog-ress, Turner told them to leave it for the day shift and heput a tag on it. Turner also stated that he has worked 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDalone in the oven for a month or more and never hadany problems with the equipment. Neither the fumes northe heat presented any problems so long as the unitswere working. Turner did not think the oven was a badjob.Chuck Jones, safety engineer, testified that he respond-ed to Brewer's telephone call on January 26. He metBrewer at the oven and Brewer claimed he was instruct-ed to stay in the oven and not to ask for help. He alsosaid the lifting hook was unsafe. Jones examined thehook and discussed its proper use with Brewer and sev-eral other employees. Brewer wanted a special hookmade for him to use in the oven. Jones agreed to supplyBrewer with the kind of hook he had suggested. Joneshad Fox and Turner come to the oven. Fox stated thatBrewer had misunderstood the instructions. WhatBrewer was told to do was stay at his work stationunless he needed assistance or was going to the restroom.When he needed assistance Turner would supply it.Brewer was not to attempt any job alone which requiredassistance. Fox had also told Brewer not to take up otheremployees' time with stories or singing. Jones informedBrewer that the oven area was inspected regularly byOSHA, the State of Texas, and the insurance carrier. Nocitations of deficiencies have been issued. Jones statedthat he has no knowledge of any equipment failure in theoven.Davis, the principal inspector, testified that he inspect-ed the L-I armature, which Brewer had dropped onApril 22, on Monday morning, April 24. He founddamage to the windings, risers, and the commutator. Hisinspection disclosed bare wires where the insulation hadbroken off which indicated internal damage to the insula-tion. This meant the windings were grounded and couldnot take an electrical test. Davis stated it would beunsafe to personnel and machine to give the armature afull test. At 4,000 rpm the armature could burn badly,possibly even explode, and hurt someone. He filled outthe scrap ticket and sent the armature to salvage for finalreview by the Company's scrap committee.The Company's scrap review committee is composedof Whiteside, director of quality control; Dan Jones,plant manager; and Whitehurst, vice president of manu-facturing. Whitehurst was out of town in April so the ar-mature was reviewed by Whiteside and Jones. Their de-cision to scrap the armature was based upon the condi-tions of the coils, with bare wires exposed in the wind-ings; the damage to the riser bars which cannot be re-paired without being dismantled and replaced and thecondition of the commutator. The gouge on the commu-tator was almost .0062 of an inch. Whiteside stated thatthe depth of the gouge was almost one-half of the thick-ness of a finished commutator. Whiteside and Jonesagreed that with $9,000 in the armature at this stage ofproduction it would not be feasible to expend additionalfunds to make it usable. The reworking cost would behigh so the least expense to the Company was to scrapit.Rapp, an armature winder in Brewer's department, tes-tified that Turner asked he and Parker to look at the L-larmature that Brewer dropped when it first came out ofthe oven. Turner asked Rapp if he thought anythingcould be done. Rapp said maybe they could beat thecoils back straight. Turner said to try. Rapp tried forawhile but Turner later said to leave it for the day crew.Rapp stated that beating bent coils straight with ahammer and board can only be done when it is hot andany electric test must be done when it is cold. Beatingcoils straight with board and hammer happens infre-quently. Rapp, himself, had never attempted it before onan armature as large as the L-l.Dorough, an employee in generator assembly, testifiedthat the commutators on the L-l armature are purchasedfrom an outside supplier. The manufacture of the arma-ture requires the Company to turn the commutator to acertain size. This sizing is done on the armature after ithas been through the operations that Brewer's armaturehad been through. The amount of turning down to sizedepends upon the size it was when purchased. Doroughstated that he knows of some commutators being turneddown as much as .0060 of an inch, however, he does notperform the turning operation. After the commutatorsare turned down they go to the undercutter for the micabetween the commutator bars to be cut to a depth belowthe surface of the bars. Dorough cuts the mica down.0046 of an inch. On one occasion his machine misreadand cut into the bar. He sent the commutator back forreturning to remove the bad cut the undercutter made onthe bar. Dorough stated that based upon his experience acommutator coming from the oven could be turneddown in excess of .0100 of an inch without lowering thestandard for the armatures. Dorough further stated thathe did not get a good look at Brewer's L- .He couldnot see the commutator at all but he did see that thecoils were bent and broken a little. Dorough said he hadno knowledge of rework on any commutator.Bellatti testified that his first meeting with GeorgeBrewer was on January 6. The meeting concerned thedamage to the overhead door caused by Brewer. In thismeeting Brewer identified himself as a Teamsters-activist.Brewer was informed that his pay raise was being with-held due to the door damage. Bellatti saw Brewer againafter he dropped the armature on April 22. Bellatti in-formed Brewer that he was suspended pending an inves-tigation. Bellatti's investigation disclosed that Brewerhad failed to follow established procedures of blockingwith wood blocks which resulted in damage to the arma-ture. Bellatti told Brewer on April 25 that he was termi-nated for repeated damage to company equipment. Bel-latti denied discussing Brewer's December pay raise withhim or with Fox on December 16, 1977.Tippit, a personnel assistant, testified that Brewer camein to see her in December 1977 about a raise he thoughthe should have. She checked Brewer's rate card and itshowed a raise to $4.84 effective December 5, 1977. Thecard did not reflect the general increase of 8 percent thathad been effective November 28, 1977. Tippit toldBrewer there must have been a computer foulup and shewould have to check it out. She probably told Brewerthat if the raise was due it would be retroactive to De-cember 5, 1977. After Brewer left she found that his ap-parent raise on December 5, 1977, had actually been dis-approved and was posted in error with the 8-percent MARATHON LETOURNEAU COMPANY373general increase. Tippit lined through the entry andposted only the general increase of 8 percent making therate $4.73 effective November 28, 1977. The correctionsto the card were made on December 17, 1977. Tippit tes-tified that the clerical, Hunter, erroneously made theentry on Brewer's rate history card when the approvalslips went out to the foremen rather than after the fore-men returned them to the office either approved or dis-approved.Malone testified that he, Dan Jones, and Fox indeedtalked to Brewer in the oven at the president's request.Malone told Brewer that he was responsible to Fox forall his work. Malone denied any conversation withBrewer about transferring to days and specifically deniedtelling Brewer not to worry about days because hewould not be there much longer.Foreman Gray testified that Haskell did drop severalL-I armatures on May 1 resulting in slight damage toone. He investigated the incident and found that thefloor where Haskell had the accident was uneven andhad several potholes which may have contributed to theaccident. Gray also found that the skids used for the L-I's were not capable of containing a load when such aroad surface was encountered at forktruck speeds. Grayredesigned the skid and ordered new skids for the L-l's.Haskell was written up for the damage and careless driv-ing and counseled by Gray. The armatures were repairedin about 30 minutes. Gray also investigated the brokenglass in the door in January and found that the accidentwas caused by the wind blowing the door into Haskell'sforks as he had reported. The damage was slight necessi-tating replacing the glass only. Gray was not aware ofany accident involving J-motors in April due to a faultyforklift chain. The daily vehicle maintenance recordskept by Haskell on his forklift did not reflect any suchvehicle trouble in April. Gray was aware of only oneother armature being dropped and that was in the elec-tric building.Foreman Fox testified that he had written up Brewerseveral times in the past for talking too much; keepingother employees from working; yelling, singing, and hol-lering during shift; not performing his job satisfactorily;not using equipment as instructed and damaging compa-ny property. In January, when Brewer damaged thedoor, Fox investigated by getting the facts from Brewer,Turner, and Amos. Brewer told Fox what happenedwhen he reported it to Fox. Turner saw the accident,and Amos was the stores employee on the scooter whowas coming through the door at the same time. Amostold Fox that he only raised the door high enough to gethis scooter through the door. Amos got through first andBrewer's forktruck would not get through unless heraised the door higher. Brewer did not raise the doorhigher and his forktruck hit the door. Turner stated thatBrewer was preoccupied with girls as he was movingthrough the door and not paying attention to the door.Fox suspended Brewer for 3 days and wrote him up forcareless handling of the forklift. When Brewer droppedthe D-7 armature on January 28, Fox wrote him up forcareless operation and damage to company property.Fox stated that the D-7 was repaired and continued onthe production line. Brewer dropped an L-l armature onApril 22 during shift. Fox was not on duty but returnedon April 24. Upon learning of the damaged armatureFox suspended Brewer pending investigation of the inci-dent and wrote up Brewer for carelessness resulting inextensive damage to an L-l armature. Fox told Brewerthat personnel would get in touch with him. Fox statedthat the first he knew of Brewer's union activity wasduring the January 6 meeting with Bellatti when Brewerannounced he was a union organizer.Analysis and ConclusionsThe General Counsel alleges four counts of discrimina-tion by Respondent against Brewer: (1) denial of a payraise retroactive to December 5, 1977; (2) suspension onJanuary 6; (3) reassignment to a more onerous job taskon January 17; and (4) discharge on April 25. Respond-ent offered a defense, to each count of discrimination,which involved Brewer's conduct on the job. In eachcase Brewer admitted the conduct as recorded and reliedupon by Respondent. The General Counsel contends,notwithstanding cause, that Respondent reacted throughanimus toward the union campaign being conducted bysome of its employees. The General Counsel argues thatBrewer was an early, staunch, high profile, prounionistemployee, who was important to the campaign. A comicstrip, antiunion leaflet was offered by the General Coun-sel and claimed to show Brewer's stature during thecampaign. The reference is only to a "George" in theleaflet. There is no evidence subjective or otherwise toidentify the "George" depicted as Brewer. I do not con-clude that the portrayal in the leaflet is George Brewer.The portrayal could be any "George" or an impersonalreference to a very common given name. Brewer's testi-mony of the guard's and company officials' knowledgeof his handbilling in November 1977 (basically the extentof his union activity until January when he began wear-ing union insignia on his work clothes) is too conclusion-ary and speculative to warrant an inference that Re-spondent had knowledge of his union activity. Further Ido not credit Brewer's testimony in this respect. It wastoo pat and matter of factly to be believable. Assuming,arguendo, Brewer was one among many who handbilledand the record is silent on any facts to establish Breweras something other than a handbiller like the other em-ployees. In any event, there is no evidence to establishBrewer's, contended for, primary purpose to the employ-ee's campaign. I therefore find that Brewer's statusduring the campaign was identical to many other em-ployees who displayed union sympathies and thatBrewer displayed in earnest in January.In summary the General Counsel argues that Brewerwas disciplined not for cause but for his union activity.The General Counsel contends that evidence he elicitedshows that nonunion employees who were guilty of thesame infractions were not disciplined. Thus, Respondentwas disparate in its treatment of union employees as con-trasted with its treatment of nonunion employees. A Re-spondent may be found to be discriminating againstunion sympathizers in one instance but it does not followthat all union sympathizers, who are disciplined by Re-spondent, are discriminated against. The General Coun- 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDsel has the burden of proving discrimination against eachindividual alleged as a discriminatee. For the followingreasons I conclude that the General Counsel has not sus-tained his burden of discrimination against GeorgeBrewer.Fox testified that he did not feel Brewer was due astep increase on December 2, 1977, but to be fair toBrewer he discussed the appraisal with ForemanWhitwell. The consensus was to disapprove Brewer's in-crease because of his performance up to that time.Whitwell was Fox's backup supervisor which makesFox's consultation reasonable including Whitwell's disap-proval rather than Fox's on the increase approval slip.Fox's conclusion is adequately supported by the two ad-mitted deficiencies in Brewer's work performance occur-ring in October and November 1977. The error in post-ing by the clerical staff of Brewer's rate history card wascredibly explained by Tippit. I do not credit Brewer'stestimony that he spoke with Bellatti on December 16,1977, about the raise or that he saw Bellatti on that occa-sion. Bellatti denied any such meeting and I credit Bellat-ti's denial. The probabilities, more reasonably, dictatethat Brewer first spoke to Bellatti on January 6 concern-ing his wage, otherwise there would have been no reasonfor the January 6 meeting. Any investigation by Bellattion December 16, 1977, would have disclosed the errorand Brewer would have known of his raise status then.The failure of the clerical to follow up with the employ-ee is hardly evidence of discriminatory withholding. Theobjective evidence evinces a return of the disapproval bysupervision within the time specified on the increase ap-proval form which either predates Brewer's union activi-ty or fails to support discriminatory intent for such mini-mal union activity at that point in time. I note, particu-larly, that Brewer's most recent writeup prior to the duedate for the increase was November 17, 1977, which isprior to Brewer's union involvement by 4 or 5 days. Ad-ditionally, I find Brewer's self-characterization of whenand how he will work on a particular job, is instructive.If he likes the job he will work, if he does not like thejob he will not work. Also, by his own testimony, his in-dividual job selection was only valid with StanleyTurner. I conclude and find that Respondent's denial ofthe step increase on December 2, 1977, was not discri-minatorily motivated but rather was work related.The suspension Brewer received on January 6 wasargued by the General Counsel to be motivated byBrewer's union activity not the claimed damage to theplant door. The General Counsel buttresses this argu-ment with testimony that at approximately the same timeanother employee, Haskell, damaged a plant door with aforktruck and was not disciplined. Except for Brewer'sprotestations that the other employee using the doorlowered it or the door was faulty and caused the acci-dent, the facts are undisputed and disclose some similari-ties. Assuming the wearing of union buttons establishesthe union activity of employees, both Brewer and Has-kell were union employees. Brewer's forktruck was handoperated requiring some attention to operate, while Has-kell's was a motor driven vehicle which required a great-er degree of attention to operate. The motor vehicleforktruck has a greater damage potential to a plant doorthan a hand forktruck yet the greater damage was causedby Brewer. Although the record does not disclose thecost of Haskell's damage it does show that only twopanels of glass were damaged whereas Brewer's damagewas in excess of $160. Turner credibly testified thatBrewer was attentive to several girls as he movedthrough the door and his fork carriage engaged anddamaged the two lower sections of the partitioned door.(Brewer's testimony shows he does mix social proposalswith work.) Brewer's explanation of the cause is onlyspeculation and not based upon observable facts. Brew-er's lack of knowledge from observable facts tends tosupport his history of negligence and inattentiveness.Fox's investigation of the accident showed that forBrewer to pass through the door without incident heneeded to keep his attention on the door. The evidenceevinces the contrary. He did not focus his attention onthe door and damage was the result. Gray, who investi-gated Haskell's accident, found that the damage wasslight and caused by the wind blowing the door as re-ported by Haskell. Wind is not illusionary but is subjectto objective evaluation. Respondent's evidence showedthat the 3-day suspension was generated by the nature ofthe accident and the cost involved to repair the door.The General Counsel has not established a contrary mo-tivation for Respondent's suspension of Brewer. I there-fore conclude and find that the 3-day suspension ofBrewer on January 6 was not discriminatorily motivated.Brewer's reassignment to the oven followed the sepa-ration of the prior oven employees and the handling oftheir duties by Turner for several weeks. Turner, who isthe most senior employee in the department, credibly tes-tified that the oven is not a bad job. Turner's son worksthe oven alone on the day shift. Several employees whowork in the department testified that they have workedin the oven alone without incident. In fact, of all the em-ployees who testified to the nature of the oven as a jobtask, Brewer was the only employee who experienceddifficulty. Fox testified that the oven was assigned oneand one-half employees normally because there are somefunctions that require two employees. Brewer's testimo-ny that he was ordered to stay in the oven and not askfor help, I do not credit. Over and above his demeanor,which I found overbearing and arrogant at times, thesubstance of his testimony is contrary to the generaltheme of other witnesses and completely untenable whencompared with his testimony and the record as a whole.Brewer found fault with any equipment he was requiredto use when no one else experienced difficulty. Brewer'scharacterizations of the oven equipment as faulty, unsafe,old, or homemade is not an honest evaluation. It issimply a convenience.34Much the same as his often re-peated phrase, "a boring and miserable job." Brewercontests the alleged misunderstanding of Fox's instruc-tions when he was assigned to the oven. I find his pro-test weak and unimpressive. Brewer admittedly did not34 The record shows that Respondent has an engineering departmentwhich is an integral part of the manufacturing process both in terms ofproducts and plant design. Most, if not all, of Respondent's special toolsor equipment used throughout the plant are "home made." One discri-minatee who testified asked to be permanently transferred to the oven. MARATHON LETOURNEAU COMPANY375want to talk with Fox, for whatever his reason, howev-er, when he broached the subject with Chuck Jones hewas met with an immediate appraisal contrary to hisprior understanding. So there would be no further misun-derstanding, Jones summoned Fox and Turner. Jones'credible testimony included reinstructing Brewer on theproper use of the equipment since Jones had observedBrewer using the equipment improperly. Several daysearlier Brewer had been admonished by Fox for tellingTurner that he did not know what he was doing whenTurner was instructing Brewer on the proper procedureto use the oven. Apparently improper procedure is therule with Brewer, rather than the exception, and occursin spite of instruction to the contrary. The record con-tains undisputed evidence that the oven is a safe atmos-phere with more than satisfactory equipment. I thinkBrewer's understanding of Fox's work instructions andhis related difficulties emanate not from Fox or theequipment in the oven but his approach to any assign-ment he is given. If his evaluation of the job task is thatit is "boring and miserable" then more likely than not itwill be. In my view it reasonably follows that properprocedure will not get the attention it should when oneis bored or miserable on the job. Brewer's insistence on anew design hook as opposed to the established proce-dures for the old hook demonstrate his reluctance to dothe job as instructed. Brewer's complaints of the ovenequipment deserve no more consideration as probativeevidence of the worth of the oven equipment than hegave the newly designed hook when Respondent hon-ored his request. The General Counsel alleged the assign-ment to the oven as one to more onerous duties. I con-clude that the General Counsel has not preponderated inthe evidence and find that Brewer's assignment to theoven was no more or less than any job assignment in hisdepartment.35I further find that Respondent's assign-ment of Brewer to the oven was not discriminatorily mo-tivated but rather was another attempt to find a job taskat which Brewer might work efficiently.Respondent contends that the subsequent accidentscaused Brewer's discharge. The D-7 dropped in Januaryand the L-I in April. Brewer's discipline for the D-7 wasa writeup apparently because it was repaired and used.The L-l, however, was damaged extensively in severalplaces. Respondent's undisputed evidence shows the in-complete L-1 to be valued at about $9,000 and due to theextent of damage requiring additional cost to repair it,the determination was to scrap it.The General Counsel argues that the L-I could havebeen easily repaired but was not and that defectiveequipment was the actual cause of the accident. The twoemployees who physically attempted to repair one por-tion of the damage were much too terse in their testimo-ny and simply not competent to testify. The GeneralCounsel's witness had the armature repaired completelyin 2 minutes based upon the fact that he had performed36 The General Counsel's reliance on Jack LaLanne ManagementCorp., 218 NLRB 900 (1975), is misplaced because in LaLanne the discri-minatees were forced to absorb the duties of others in addition to theirown duties. In the instant case that is not the situation. Brewer wassimply reassigned to a task that many other employees have performedwithout incident.the same operation in the past and then sent the armatureto the next operation. Respondent's witness testified thathe actually attempted the repair but was unsuccessful. Icannot credit both, obviously, but even more is my con-cern for the probative value of either's testimony. It isevident to me that the testimony of each witness is basedupon speculation and guess. Parker saw no other damageto the armature and has no responsibility or capability totest an armature electrically. Such a test must be appliedwhenever coils are reworked to assess the success of therework. It is undisputed that coils may appear all rightwhen viewed by eyesight but have no electrical integri-ty. Rapp was attempting a repair he had not performedbefore and he too had no responsibility or capability totest an armature electrically. Even if the only damage tothe armature rested in the coils I would not find the tes-timony of Parker and Rapp to constitute substantive evi-dence. Tolbert's testimony adds nothing to the disputeddamage to the L-1 armature dropped by Brewer. His tes-timony is completely diluted by conclusion and mereguess rendering the whole of no probative value. Atbest, Tolbert's identification of the armature he viewedrests on hearsay. Coppedge stated that only the coilswere damaged but he did not inspect it thoroughly. Hesaid, "we" repair armature coils all the time but he doesnot do the repair himself. He did not test the armaturebut he saw the forklift carry it to salvage the next dayand minor damage does not go to salvage. Hardee's im-pression was that the L-l dropped by Brewer was theworst damage he had seen and he was able to specifywhat he saw. Hampton simply testified that he had notdropped any armatures at all. I find the more substantialevidence in the record was offered by Respondent's leadinspector, the manager of quality control and the plantsuperintendent. Their testimony showed damage to thecoils, the risers, and the commutator. I conclude that Re-spondent's determination of the damage and the costfigure assessed accurately reflect the result of Brewer'saccident. The General Counsel offered additional evi-dence to establish that the commutator damage was re-pairable rather than irrepairable as contended by Re-spondent. Dorough's testimony is founded upon what an-other employee does when first working the commuta-tor. Dorough's assertion, that the subject commutatorcould be cut an additional .0110 of an inch, which wouldeasily eliminate the .0050 of an inch gouge caused byBrewer, will not withstand analysis. The first cut herefers to is not always .0062 of an inch or on average.0062 of an inch, but is a maximum of .0062 of an inch.Wherein the value of the cut on a given commutator liesis determined by its dimension as received from the sup-plier. Additionally, the machine error he alluded towould not necessarily be valued the same as the maxi-mum depth of cut on the mica. The erroneous cut on thecommutator bar would be something less than 46/1000of an inch. Therefore, the total cut to be applied to agiven damaged commutator would not be in excess of100/1000 of an inch. His assertion, no matter how posi-tive, is based upon his conjecture and not his personalknowledge of the operation he describes as turning thecommutator. I neither credit Dorough's testimony nor 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo I consider it substantial evidence with probativevalue. The uncontroverted testimony of Respondent es-tablishes the depth of the gouge as approximately one-half the workable thickness of the commutator. I there-fore conclude that the L- armature dropped by Brewerwas unrepairable due to the extent of damage and thecost involved and was scrapped as contended by Re-spondent.The General Counsel's final contention is that cost,notwithstanding, armatures are dropped by other em-ployees, sustaining damage, but the other employees arenot disciplined. The record simply will not support thatcontention. The evidence shows that before and afterBrewer's fatal drop all employees who damaged arma-tures (and other company property) are disciplined.Albeit the discipline in all other cases was a writeup (likeBrewer received for the D-7) there is no suggestion thatany employee has damaged an L-I to the same extent asBrewer. A factor that must be considered in making ajudgment is the stage of production attained by the dam-aged piece. Brewer's armature was almost completewhich accounts for the high cost involved. The only ref-erence in the record to other damaged L-l's was beforeany windings are affixed and only involved damaged tothe risers. In addition, both were repaired with a mini-mum of effort and cost.36Based upon the above I conclude that the GeneralCounsel has failed to sustain his burden of proving dis-crimination and find that Brewer was discharged for rea-sons unrelated to his union activity.2. More Discrimination-James DoroughDorough has worked in the electric building for sever-al years under Foreman Whitwell and leadman Richie.In addition to performing multifunctions he also works intwo departments. Dorough has heat treated armaturessince about August 1977 and began operating the auto-matic undercutter when it was installed in October orNovember 1977. Usually the automatic undercutter isonly a couple hours work then he returns to assembly ofgenerators or heat running armatures. Dorough and twoother employees do all the work in Department 883Gand usually by priority. The part that is needed most getsworked on by all employees. When he is heat treating ar-matures he is in Department 883G, but when he operatesthe automatic undercutter he is working in Department885. Dorough's checks come from 883G regardless ofwhat jobs he has performed during the period. DuringJanuary and February both departments were workingdaily overtime; however, Dorough did not. He onlyworked his regular shift of 7 a.m. to 3:30 p.m. Frequent-ly during this period of January and February, Doroughhandbilled employees between shifts starting at 3:30 p.m.and passed out union authorization cards. Dorough testi-fied that he offered a union card to every employee inthe electric building. At this same time Dorough beganwearing union insignia on his work clothes and on ateamster vest which he wore every day. In addition,Dorough was active in the plant posting union literature36 The evidence showed the guilty employee to be a union supporterjust as Brewer.in the snack area for the electric building. (See sec.III,C,2.) Dorough testified that when he began his unionactivity both Whitwell and Gray started watching himand keeping him in his department. There were severaltimes that he was told by Whitwell and Gray to stoptalking to other employees who are working. Even whenhe left the department for cigarettes or candy he wastold to go straight to the machine and don't talk toanyone. In one instance Gray accompanied him for ciga-rettes.Besides the daily overtime there is also occasional Sat-urday overtime. The foreman or leadman of each depart-ment tells the employees there is overtime for Saturdayif they want it. If an employee wants to work he acceptsit, if not then he rejects it. Dorough was not asked by hissupervisor or leadman to work any Saturdays for 11 or12 weeks beginning on February 24, although he waswilling and able to work on Saturdays. Dorough statedthat he requested, of Richie, to be given overtime butRichie said he could not grant it. Dorough did begin toget Saturday overtime and some daily overtime aboutmid-May.Dorough was absent on May 16 and 17. Each dayDorough had his wife call in to report the absence. Dor-ough testified that the company policy of reporting inwas lax and employees always called in when theycould. In his case he did not have a phone where helived but he did not have a phone number listed with theCompany for them to call. Dorough did not think theCompany knew he did not have a phone. Doroughstated that he always had his wife call in through habit.Although he considered it a bad habit to have someoneelse call he stated that he was never told to call induring the morning. Dorough reported for work Thurs-day, May 18, and Whitwell accompanied him to person-nel. He, Whitwell, and Stahl discussed the absences andreporting of the absences and then Stahl told Doroughhe was suspended for 3 days for failure to promptly callin. Stahl reminded him that he had been told before tocall in promptly and then told him to report for workthe following Tuesday. Dorough returned on Tuesdayand resumed heat running armatures. After several dayshe finished the armatures and started to go to the auto-matic undercutter but Richie told him he would not beon the automatic machine any longer. Loftis, whomDorough had trained in March, was permanently as-signed to operate the automatic undercutter. Since Dor-ough trained Loftis, he and Dorough alternated operat-ing the automatic machine. Now Dorough was assignedto building generators and undercutting A-19 armaturesby hand. Dorough testified that the automatic undercut-ter job is probably the cleanest job in the plant contrast-ed with building generators and undercutting armaturesby hand which is a dirty, filthy job.Dorough stated that in his 6 years he saw very fewemployees disciplined. He did recall that he had beenpreviously disciplined by Whitwell for leaving his workarea; being absent and not calling in; quitting too early towash up; coming back late from lunch; and, for notwearing his safety glasses. Prior to getting the automaticundercutter all armatures were undercut by hand. With MARATHON LETOURNEAU COMPANY377the exception of the A-19 armature, all armatures can beundercut on the automatic machine. Dorough or one ofthe other employees in 883G undercut the A-19 arma-tures by hand. One of the other employees also heat runsarmatures when Dorough is busy with another job. Dor-ough frequently answers the phone in 883G when em-ployees call in to report an absence and the employeesusually ask that their supervisor be told they called.Most calls are taken in the morning but he has receivedseveral afternoon calls.Employee Chester Jones testified that Dorough didnot work any overtime when he ran the automatic un-dercutter. Jones himself did work the daily and Saturdayovertime whenever his foreman or leadman told himovertime was needed and he saw several employeeswearing Teamsters buttons working the overtime. Thedaily overtime was usually communicated to employeesbefore end of shift the day before. The Saturday over-time was communicated on Friday when paychecks weredistributed. Jones stated that both the daily and Saturdayovertime was voluntary. Jones has worked with Dor-ough since the new electric building was built in 1977and since that time Dorough has done generator work,heat running of armatures, assembly and the automaticundercutter. There is not enough production to keep anyone employee busy on only one job. All employees doall the jobs. Other employees besides Dorough andLoftis had operated the automatic undercutter at timeswhen Dorough or Loftis were busy with something else.Whitwell testified that he never told Dorough that hecould not work overtime on Saturdays. Whitwell knewthe daily overtime was voluntary but when he discov-ered Dorough was not working any daily overtime hedisqualified Dorough from getting Saturday overtime.Whitwell estimates that he disqualified Dorough for Sat-urday overtime from 3 to 8 weeks. Dorough's suspensionin May was due to unauthorized absences according toWhitwell. He considered that the call-ins were too latetherefore the absences were unauthorized. Althoughthere is no set time to call in very few employees fail tocall in at the start of the shift. Dorough's call-ins were at2:30 p.m. and that's too late to help plan the shift. Short-ly after Dorough's suspension Whitwell took him off theautomatic undercutter because he could not depend onDorough to work regularly or stay at his work stationwhen he was working. Loftis, whom Dorough trained,was assigned the automatic undercutter permanently.Whitwell stated that the automatic undercutter is not ahigh skilled job and requires little time to learn. Loftisbecame proficient in about a week.Whitwell was aware of Dorough's union activity fromearly January as a result of Dorough's handbilling, post-ing, and wearing the Teamsters vest. He denied he keptDorough confined to the electric building but he did ad-monish Dorough for talking too much to employees notin his department. Whitwell stated that other supervisorshad complained of Dorough's wasting of their employ-ees' worktime.Foreman Gray testified that Dorough's wife called into report two absences on May 9 and 10. He receivedboth calls at 2:30 p.m. on each day. Mrs. Dorough toldGray that James was looking for an apartment, had topay a traffic ticket and had some bills to pay. Gray wenton vacation May II and did not know of Dorough's sus-pension. Gray stated that other employees in his depart-ment who were absent always called in earlier to report.He did not know of any employee absent and not callingin who was not disciplined. Gray also testified that hewrote up Dorough and talked to him on February 9about being absent and not calling in. He did not, how-ever, set a time for Dorough to call in.Leadman Richie testified that Dorough asked him sev-eral times about working overtime. Richie told Doroughthat only Gray or Whitwell could authorize overtime.Pierce testified that he has been absent on several oc-casions for personal reasons but he always called in by10 a.m. and no later than II a.m. Several times he gotpermission in advance when he knew he needed to beoff. Pierce knows that Carver has also been absent andcalled in late and the foreman talked to him about callingin promptly to report.Analysis and ConclusionsThe record evidence relating to the alleged discrimina-tion against Dorough is not totally in dispute. The factssurrounding each allegation are substantially uncontro-verted. The real issue centers on Respondent's motiva-tion in each instance.The General Counsel contends that Respondent deniedovertime to Dorough during a period of time when Dor-ough was active for the Union and that was Respond-ent's sole reason; that Dorough's suspension also wasbased upon his union activity, not the application of Re-spondent's rules; and that Dorough was reassigned fromthe automatic undercutter to a more menial and lesssecure position because he was engaging in union activi-ty. The General Counsel supports each allegation withevidence that Dorough was a target for restraint to nulli-fy his organizational activities.Respondent counters that its actions were governed byits rules of conduct known to its employees and were ineach case management prerogatives. Although admittingDorough's union activity Respondent professes it hadnothing to do with its determinations with respect toDorough.It is undisputed that the overtime policy of Respond-ent, whether daily or Saturday, is voluntary. Only in thecase of an emergency or a pressing need to satisfy a cus-tomer's demands is overtime required of employees. Therecord is void of any emergency or pressing need inDorough's department so the voluntary rule is applica-ble. Dorough admittedly asked for overtime but did notreceive it.37Richie told Dorough that only Gray orWhitwell could grant an employee overtime. Whitwell'stestimony clearly shows that he did not want Doroughworking Saturday overtime and prevented him fromdoing so. Whitwell's conduct constitutes denial of over-:"' The evidence offered and rejected concerning Dorouglh's ride towork. the Identity of the driver and her social involvement with D)or-ough is ot relevant to Dorough's right to sork o icrtlnlc 'Ihe record isvioid of evidence that an employec' placie f residence. mens of rallS-port. or social life is considered hen offering ovcrtmee, especiall inDorough's case.- 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime to Dorough. Although Whitwell based his denial toDorough on the fact that Dorough did not work over-time during the week he did not explain the resultantcontradictions of the company policy. Whitwell knewthat Dorough was handbilling between shifts at 3:30 p.m.and before shift at 7 a.m., when other employees wereaccepting the voluntary overtime. It is clear thatWhitwell modified the company policy as it applied toDorough. The record shows that other employees whodisplayed union insignia were not denied overtime byWhitwell, so the reason for denial to Dorough must bepersonal to Dorough. In the absence of evidence to es-tablish the nature of this personal reason, I can only inferthat the reason applied to Dorough was his election towork for the Union rather than work overtime forWhitwell. I conclude that Whitwell's denial of Saturdayovertime to Dorough was contrary to the Company'sstated policy and motivated by impermissible reasons di-rectly related to Dorough's union activity. I thereforefind that Respondent violated the Act by denying over-time to Dorough during February, March, April, andMay.The General Counsel claims that the suspension ofDorough was motivated by Dorough's union activity notthe rule on absences. The General Counsel relies on evi-dence in the record to support a conclusion that Re-spondent disciplined some employees and did not disci-pline others making Respondent's enforcement of disci-pline against Dorough suspect. Counsel specificallyrefers to the cases of Howard Young and Richard Wadeand the testimony of Haskell. Young was not guilty offailure to call in promptly which accounts for any lackof discipline relative to his reporting absences. Haskell'stestimony was too general to be capable of assessmentand therefore of no probative value. In addition Graycredibly testified that few employees fail to call inpromptly to report absences. Gray's testimony finds sup-port in Dorough's personal account of other employeesreporting absences when he answers the phone. TheGeneral Counsel's reliance upon Wade's absences is notsupport because Wade was disciplined as Dorough hadbeen prior to the suspension. Dorough's own statementof his understanding of the rule personifies the prompt-ness with which he would act. He personally nevercalled but directed his wife to do it when she could getaround to it. Dorough's intent then is clear; to report ab-sences at his convenience without regard for the rules.Dorough's reliance upon his impression that enforcementof the rule was lax is not supported by the record. As-suming such laxity was supported in the record I wouldstill hold an employee to a higher degree of responsibili-ty to his job than that shown by Dorough whether hesupported the union or not. One hour before shift endsdoes not satisfy the most general interpretation of pur-pose. I conclude that Dorough's conduct warranted sus-pension and Respondent's discipline was not motivatedby union activity on the part of Dorough. I find supportfor this conclusion in the fact that Dorough knew itwould be difficult for him to report absences under anyreporting rule because he did not have a telephone, yethe kept his phoneless condition to himself. His silenceprevailed in the face of prior discipline for the identicalinfraction. Accordingly, I find that Respondent did notviolate the Act by suspending Dorough on May 11 forfailure to promptly report his absences.The General Counsel's remaining allegation deals withDorough's reassignment from the automatic undercutter.At the outset I note that Dorough had no assignment tothe automatic undercutter (certainly not exclusive ofother employees) but rather was the first employeetrained on the machine. The record is abundantly clearfrom Dorough's testimony as well as all others, that sev-eral employees performed the job of undercutting on theautomatic machine from its inception to the present.Dorough himself testified that, after he trained Loftis,they would alternate the undercutting. The undisputedfacts that Dorough was assigned to Department 883Gand that the automatic machine was in Department 855further supports the lack of an exclusive assignment toDorough. Nonetheless, the General Counsel claims thatDorough was relieved of the automatic undercutter andassigned a more menial and less secure position. The jobtasks that Dorough performed after being relieved of theautomatic undercutter were the identical job tasks heperformed before and during his tenure on the automaticundercutter. Also no one job task in Department 883Gor 885 requires an employee's performance for the entireday. Especially the automatic undercutter which is oper-ated on an average of two hours. Dorough's reference tothe dirty job of undercutting the A-19 armatures by handis only supportive of Dorough's desires not the moreonerous nature of undercutting by hand. He and theother employees have always undercut the A-19 arma-tures by hand because they cannot be cut on the auto-matic machine. I cannot, and do not, conclude that Dor-ough's work assignments after being removed from theautomatic machine are more menial or in some way lesssecure of his employment position. It does not appear tome that Dorough's employment position has changed atall. He simply has one less job task to perform. Howev-er, Whitwell's motivation in removing Dorough is at-tacked by the General Counsel as retaliation for Dor-ough's union activity. The record shows that the workfor the automatic machine is not a daily requirement nordoes it accrue at any given time. The need for constantcoverage by an employee, or employees, qualified to op-erate the machine is abundantly present in the record.Dorough has exhibited a proclivity to be absent withoutinforming supervision. Such a circumstance creates pro-duction scheduling problems in any plant. Whitwell'sstated reason for removing Dorough was the undependa-bility and unreliability of Dorough to be on the job.Dorough's absence from the job was not related to hisunion activity. Dorough's testimony evinces that eachabsence was for personal family reasons. I findWhitwell's testimony to be credible with ample supportin the record. Dorough is not privileged to act in anyway he chooses and be insulated from reaction by his su-pervision because he engages in union activity. I con-clude that the General Counsel has failed to show thatWhitwell acted discriminatorily in removing Dorough------ --- MARATHON LETOURNEAU COMPANY379from the automatic undercutter machine. I find thereforethat Respondent has not violated the Act.38The General Counsel argued that Respondent's use ofthe EIR's to detail adverse information it had on the dis-criminatees was a built-in preventative maintenance pro-gram against union activity. By keeping a dossier of ad-verse material on employees, Respondent could alwayshave ready documentation to justify an adverse actionagainst an employee, especially where such employeewas involved in union activity. The General Counsel'sargument seems to be grounded upon his assumption thatthe EIR's were surreptitiously maintained. The recordshows the contrary. It is true that Respondent's rule didnot require the supervisor to show the EIR to the affect-ed employee. The procedure followed by each supervi-sor depended upon his personal approach to discipline.Some discriminatees were shown EIR's by their foremanand at least made aware that they were being written up.Such disclosure of the material is clear from the testimo-ny of those discriminatees that recalled the specific inci-dents related in the EIR's. Albeit, the better practicemay be full disclosure and acknowledgement by the em-ployee at the time of the event, there is nothing in theAct making such a practice mandatory. Neither does theAct proscribe the codification of employees' infractionsby the employer. Therefore, I reject the General Coun-sel's argument for an inference based upon Respondent'smethod of maintaining the employee information re-cords.ADDITIONAL CONCILUSIONS OF LAW1. Respondent, by coercively interrogating Wagnonconcerning his union sympathies, through ForemanBolton, has engaged in an unfair labor practice in viola-tion of Section 8(a)(1) of the Act.2. Respondent, by restraining the wearing of unionbuttons, by Wade, through its Foreman Alford, has en-gaged in an unfair labor practice in violation of Section8(a)(1) of the Act.3. Respondent, by maintaining and enforcing its rule#13 which prohibits employees from engaging in oral so-licitations in work areas, has interfered with, restrained,and coerced its employees in the exercise of their Section7 rights in violation of Section 8(a)(1) of the Act.4. Respondent, by maintaining and enforcing its rule#14 which prohibits distribution or posting of literaturein nonworking areas, has interfered with, restrained, andcoerced its employees in the exercise of their Section 7rights in violation of Section 8(a)(1) of the Act.5. Respondent, by disciplining its employee Wagnonunder rule #13 for engaging in oral solicitations in workareas, has interfered with, restrained, and coerced its em-ployees in the exercise of their Section 7 rights in viola-tion of Section 8(a)(1) of the Act.a" The "oven" evidence proffered by the General Counsel and arguedto show further relegation of Dorough to menial tasks is not in supportof any allegation of an unfair labor practice. Howeser, if it were consid-ered it would have to be in conjunction with prior testimony of he"oven" functions and Dorough's own testimony that he asked to be per-manently transferred to the oven All of which is contrary to a finding ofa more onerous job assignment6. Respondent, by enforcing its rule #14 against distri-bution or posting of union literature in a nonwork area,through Foreman Impson, has interfered with, restrained,and coerced its employees in the exercise of Section 7rights in violation of Section 8(a)(1) of the Act.7. Respondent, through Foreman Whitwell, threatenedemployee Loftis with discharge in violation of Section8(a)(1) of the Act.8. Respondent, by the discharges of Howard Young onJanuary 23, Ulysses Wagnon, Roger Doss, Richard East,and Richard Wade on February 10 has engaged in dis-crimination in regard to tenure of employment or otherterms or conditions of employment thereby discouragingmembership in or activities on behalf of a labor organiza-tion in violation of Section 8(a)(1) and (3) of the Act.9. Respondent, by denying Saturday overtime to Dor-ough during the months of February, March. April, andMay, has engaged in discrimination in regard to termsand conditions of employment thereby discouragingmembership in or activities on behalf of a labor organiza-tion in violation of Section 8(a)(1) and (3) of the Act.10. The General Counsel has failed to prove by a pre-ponderance of the evidence the allegations in the com-plaint alleging additional interrogations, restraints,threats, surveillance, and discharges.11. The aforesaid violations found constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.REHMED)YHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent having discriminatorily dischargedHoward Young, Ulysses Wagnon, Roger Doss, RichardEast, and Richard Wade, I find it necessary to order it tooffer them full reinstatement to their former positions or,if those positions no longer exist, to substantially equiva-lent positions, with backpay computed on a quarterlybasis and interest thereon to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977),39from January 23 and February 10, the respec-tive dates of discharge to the date of proper offer of re-instatement.Further, Respondent having discriminatorily deniedSaturday overtime to its employee, James Dorough, Ifind it necessary to order it to pay backpay computed inthe same manner as set forth above, for each Saturdayworked by the employees of Department 883G or 885from February 24 until a date in May when Doroughwas offered Saturday overtime work.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:9 Sec, generally isl Plumbin, IJ ealng C, 13 N RH 716 (19h2)_ 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER40The Respondent, Marathon LeTourneau Company,Longview Division, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their unionmembership, activities, or sympathies.(b) Restraining employees in the use and wearing ofunion insignia.(c) Maintaining, giving effect to, or enforcing its no-solicitation rule #13, which forbids employees from en-gaging in union solicitation in work areas during non-worktimes.(d) Maintaining, giving effect to, or enforcing its no-distribution rule #14, which forbids employees from dis-tributing or posting literature in nonworking areas of theplant.(e) Threatening employees with discharge for engag-ing in union activities.(f) Discharging, laying off, or otherwise discriminatingagainst employees in order to discourage membership inor activities on behalf of Local Union 745, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America or any other labor organization.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Rescind the no-solicitation rule #13 of its rules andregulations to the extent that such rule prohibits unionsolicitations by employees in work areas during non-worktime.(b) Rescind the no-distribution rule # 14 of its rulesand regulations to the extent that such rule prohibits dis-tribution or posting of literature in nonworking areas ofthe plant.(c) Rescind and expunge from the record of UlyssesWagnon the Employee Information Record relating to40 In the event no exceptions are filed as provided by Sec. 102.46 ofRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as pros ided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.discipline for violation of Respondent's no-solicitationrule #13 issued on February 1.(d) Offer to Howard Young, Ulysses Wagnon, RogerDoss, Richard East, and Richard Wade, if it has not al-ready done so, immediate and full reinstatement to theirformer positions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings or benefits they mayhave suffered by reason of Respondent's discriminationagainst them as set forth in the Remedy section of thisdecision.(e) Make whole James Dorough for any losses of earn-ings or benefits he may have suffered by reason of Re-spondent's discrimination against him as set forth in theRemedy section of this Decision.(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to facilitate the effectuation of the Orderherein.(g) Post at its plant in Longview, Texas, copies of theattached notice marked "Appendix."4' Copies of thenotice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that the notices are not altered,defaced, or covered by any other material.(h) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT I Al.SO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.4 1In the event that this Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."